EXHIBIT 10.7
LOAN MODIFICATION, EXTENSION, REAFFIRMATION
AND ASSUMPTION AGREEMENT
     THIS LOAN MODIFICATION, EXTENSION, REAFFIRMATION AND ASSUMPTION AGREEMENT
(“Agreement”) is dated as of the 9th day of March, 2011 (the “Agreement Date”),
and made effective as of the 19th day of January, 2011 (the “Effective Date”),
by and among NATIONAL LOAN INVESTORS, L.P., a Delaware Limited Partnership
(“Lender”), having an address of 5619 North Classen Blvd., Oklahoma City,
Oklahoma 73118, as assignee of Wachovia Bank, National Association (“Wachovia”);
SERVIDYNE SYSTEMS, LLC, FOR ITSELF AND AS SUCCESSOR BY MERGER TO THE WHEATSTONE
ENERGY GROUP, LLC, a Georgia Limited Liability
     Company, f/k/a WEGI Acquisition, LLC (the “Assumption Borrower”) having an
address of 1945 The Exchange, Suite 325, Atlanta, Cobb County, Georgia
30339-2029; and ABRAMS POWER, INC., a Georgia corporation (the “Guarantor”).
RECITALS:
     WHEREAS, pursuant to that certain Assumption Agreement dated as of
December 18, 2003, by and between Lender, The Wheatstone Energy Group, Inc.
(“Wheatstone”), The Wheatstone Group, LLC, f/k/a WEGI Acquisition, LLC (“WEGI”)
and other parties signatory thereto (the “2003 Assumption Agreement”), WEGI
assumed and agreed to pay certain loans and related obligations, liabilities,
indebtedness and responsibilities as more particularly set forth and described
in said 2003 Assumption Agreement (collectively, the “Loans”).
     WHEREAS, pursuant to the 2003 Assumption Agreement the indebtedness
evidenced by the Loans and certain documents, agreements, instruments and/or
other writings related to the Loans were consolidated, amended, restated and
renewed by virtue of that certain Consolidated, Amended and Restated Renewal
Note and Security Agreement dated December 18, 2003, by and between Lender, WEGI
and Wheatstone (the “2003 Consolidated Note and Security Agreement”), which 2003
Consolidated Note and Security Agreement reflected a revised principal balance
of ONE MILLION AND NO/100 DOLLARS ($1,000,000.00). (The 2003 Assumption
Agreement and the 2003 Consolidated Note and Security Agreement, together with
any and all other documents, agreements, instruments and/or other writings of
any kind or nature whatsoever related to, concerning and/or arising from any of
the foregoing and/or the Loans, however evidenced, and as may now or hereafter
be consolidated, amended modified, restated and/or renewed, and whether now or
hereafter existing, and further including this Agreement and all documents,
agreements, instrument and/or other writings to be executed and/or delivered
pursuant to the terms, conditions, provisions and/or requirements hereof, shall
hereinafter each be referred to as a “Loan Document” or collectively as the
“Loan Documents.”)
     WHEREAS, on or about April 29, 2009, WEGI was merged into Assumption
Borrower and Assumption Borrower remained as the surviving entity of such
merger, all in accordance with and pursuant to: (i) those certain Articles of
Merger of The Wheatstone Energy Group, LLC with and into Servidyne Systems, LLC,
dated April 29, 2009 (the “Articles of Merger”); and (ii) that certain Plan of
Merger of The Wheatstone Energy Group, LLC with and into Servidyne Systems, LLC,
dated April 29, 2009 (the "Plan of Merger;” the Articles of Merger and the Plan
of Merger, together will all transactions concerning or related thereto shall
hereinafter sometimes be referred to as the “Merger Transaction”).
     WHEREAS, pursuant to the Merger Transaction and O.C.G.A § 14-11-905,
Assumption Borrower has succeeded to and acquired all of the assets and property
of WEGI, including, but not limited to, the Collateral (as such term is used and
defined in the 2003 Assumption Agreement), subject to the Loan Documents, and
has assumed and is liable for all obligations, liabilities, indebtedness and
payments of all sums due under the Loan Documents, as well as the performance of
any and all obligations of WEGI under the Loan Documents, subject to the terms
of this Agreement. Lender is willing to enter into this Agreement, allow and
evidence the modification, extension, reaffirmation and the

 



--------------------------------------------------------------------------------



 



assumption of the Loans and the Loan Documents, provided that the terms of this
Agreement and accompanying Modification Notes (as such term is hereinafter
defined) are executed and delivered to Lender.
     In consideration of the foregoing recitals, the mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
     1. Incorporation of Recitals. All the above-referenced Recitals are hereby
specifically incorporated herein by reference hereto.
     2. Conditions Precedent to Approval of Assumption by Lender. The
effectiveness of this Agreement is subject to the satisfaction of each of the
following conditions precedent, in form and substance satisfactory to Lender,
unless satisfaction is specifically waived in writing by Lender:
     A. Execution and delivery by Assumption Borrower of that certain
Modification and Extension Promissory Note and Security Agreement No. 1
(“Modification Note No. 1”) of even date herewith (in form and content as set
forth and described on Exhibit A-1, attached hereto and by this reference made a
part hereof) relative to the Loans and the 2003 Consolidated Note and Security
Agreement in the consolidated, amended and restated amount of ONE HUNDRED FIFTY
THOUSAND AND NO/100 DOLLARS ($150,000.00), with modification of the maturity
date, and related modifications and amendments to other Loan Documents as deemed
necessary by Lender, and as set forth herein and/or therein.
     B. Execution and delivery by Assumption Borrower of that certain
Modification and Extension Promissory Note and Security Agreement No. 2
(“Modification Note No. 2;” Modification Note No. 1 and Modification Note No.2
shall hereinafter sometimes each be referred to as a “Modification Note” or
collectively as the “Modification Notes”) of even date herewith (in form and
content as set forth and described on Exhibit A-2, attached hereto and by this
reference made a part hereof) relative to the Loans and the 2003 Consolidated
Note and Security Agreement in the consolidated, amended and restated amount of
EIGHT HUNDRED FIFTY-SEVEN THOUSAND TWO HUNDRED FIFTEEN AND 49/100 DOLLARS
($857,215.49), with modification of the maturity date, and related modifications
and amendments to other Loan Documents as deemed necessary by Lender, as well as
such provisions as contained therein relating to a reduced settlement of amounts
owed under and pursuant to the Loans and the Loan Documents, and as set forth
herein and/or therein.
     C. Execution and delivery by Guarantor of that certain Unconditional
Guaranty of Payment and Performance (the “Abrams Guaranty”) of even date
herewith in form and content as set forth and described on Exhibit A-3, attached
hereto and by this reference made a part hereof.
     D. Lender shall be provided, all in form and content wholly satisfactory to
Lender in all respects, with UCC-11 Certified Searches from the Georgia Superior
Court Clerk’s Cooperative Authority and such other jurisdictions, agencies and
authorities as deemed necessary or desirable by Lender, together with applicable
UCC-3 Amendments and UCC-1 Financing Statements in the name of Assumption
Borrower, WEGI and such other parties as Lender may request or deem necessary,
and such other forms or documents related thereto as Lender may request or
require, evidencing, to Lender’s sole, absolute and complete satisfaction,
discretion and judgment, that Lender shall maintain its first-priority security
interest in and security title to all its Collateral and shall receive new or
amended MV-1’s on all current and new motor vehicle Collateral, showing and
maintaining Lender’s first-priority security interest in and security title to
all such new motor vehicle Collateral.
     E. Delivery to Lender of evidence of insurance on the Collateral in all
respects satisfactory to Lender and as may otherwise be required under the Loan
Documents and naming Lender as loss payee, additional insured and/or mortgagee
(as applicable) in the priority of Lender’s security interests, showing
Assumption Borrower as the named insured party.
     F. Delivery to Lender of the Articles of Organization and the Operating
Agreement of Assumption Borrower, and appropriate authorizing and consent
resolutions, all in form and content wholly and completely acceptable to Lender,
of Assumption Borrower authorizing the terms of this Agreement, the transactions
contemplated herein and the documents, instruments and/or other writing to be
delivered in connection herewith.

 



--------------------------------------------------------------------------------



 



     G. Delivery to Lender of the Articles of Incorporation and the Bylaws of
Guarantor, and appropriate authorizing and consent resolutions, all in form and
content wholly and completely acceptable to Lender, of Guarantor authorizing the
terms of this Agreement, the Abrams Guaranty and the transactions contemplated
herein and therein and the documents, instruments and/or other writing to be
delivered in connection herewith and therewith.

 



--------------------------------------------------------------------------------



 



     H. Assumption Borrower to execute and deliver to Lender an Affidavit
Regarding Business Assets in form and substance wholly and completely and in all
respects satisfactory to Lender.
     I. Without limiting the generality of any provision of this Agreement or
the Loan Documents, Lender shall be reimbursed by the Assumption Borrower for
the payment of all fees and out-of-pocket disbursements incurred by the Lender
in any way arising from or in connection with this Agreement and the Loan
Documents, including, without limitation, the fees of legal counsel for the
preparation, examination and approval of documents in connection with the
drafting of this Agreement and related documents or relating to the enforcement
or amendment of this Agreement or any of the Loan Documents.
     J. As a condition precedent to Lender’s acceptance and agreement to this
Agreement and the transactions contemplated hereby, Lender shall be furnished
with a complete and accurate schedule of all new vehicle and existing vehicle
Collateral, which shall consist of all vehicles, i.e., trucks and cars, that are
currently unencumbered (excepting any liens, security interests and/or other
encumbrances in favor of Lender), and that are currently owned of record by or
titled in the name of WEGI, and which shall be transferred of record to
Assumption Borrower and/or titled in the name of Assumption Borrower on or prior
to the date hereof, or have been previously transferred of record to Assumption
Borrower and/or title in the name of Assumption Borrower on or prior to the date
hereof (the “WEGI Borrower Vehicle Collateral”) which term shall also be deemed
to be part of the “Collateral” globally as described herein, in the Modification
Notes and other Loan Documents. Lender further shall be furnished with the
original vehicle titles, and the parties shall cooperate with each other to
cause Lender’s liens to be filed with the appropriate recording authorities as
deemed appropriate and/or necessary by Lender.
     K. As a condition precedent to Lender’s acceptance and agreement to this
Agreement and the transactions contemplated hereby, Lender shall be furnished
with a complete and accurate schedule of all new vehicle and existing vehicle
Collateral, which shall consist of all vehicles, i.e., trucks and cars, that are
currently unencumbered (excepting any liens, security interests and/or other
encumbrances in favor of Lender), and that are currently owned by Assumption
Borrower (“Assumption Borrower Vehicle Collateral;” the WEGI Borrower Vehicle
Collateral and the Assumption Borrower Vehicle Collateral shall hereinafter
sometimes be collectively referred to as the "Borrower Vehicle Collateral” and
such term shall also be deemed to be part of the “Collateral”), which term shall
also be deemed to be part of the “Collateral” globally as described herein, in
the Modification Notes and other Loan Documents. Lender further shall be
furnished with the original vehicle titles, and the parties shall cooperate with
each other to cause Lender’s liens and/or security interests to be filed with
the appropriate recording authorities as deemed appropriate and/or necessary by
Lender.
     3. Reserved.
     4. Reaffirmation and Assumption of Obligation and Agreement to Pay. The
Assumption Borrower hereby reaffirms, expressly assumes and agrees to be bound
by and to repay all indebtedness owed to the Lender under, and evidenced by, the
Loan Documents and to pay the same to any person, corporation, or entity who
holds the Loan Documents by assignment from the Lender. The Assumption Borrower
hereby acknowledges the receipt of copies of the Loan Documents. As an
inducement to the Lender to enter into this Agreement, Assumption Borrower
agrees that it will pay or cause to be paid directly to the Lender or in
accordance with directions received from the Lender all payments due under such
documents, regardless of any right of set off, counterclaim, or other defense
which WEGI may have had, or that Assumption Borrower had or presently has, with
respect to Lender, this Agreement and/or any of the Loan Documents. The
Assumption Borrower agrees to execute and deliver all instruments and take all
actions as the Lender from time to time may require and/or request, as
determined in Lender’s sole and absolute discretion and judgment, in order that
Lender shall obtain the full benefit of this Agreement and shall have the rights
and powers herein created. Further, Assumption Borrower hereby further
acknowledges and agrees, that in additional to the reaffirmation and assumption
of the indebtedness evidenced by the Loan Documents and the Loan Documents
themselves, Assumption Borrower, by virtue of the Merger Transaction and
O.C.G.A. § 14-11-905(4) has succeeded to and is responsible for all obligations
and liabilities of WEGI, which obligations and liabilities include all
obligations and liabilities of the Loan and pursuant to the Loan Documents.
     5. Consent of the Lender. The Lender expressly consents to the
reaffirmation and assumption by the

 



--------------------------------------------------------------------------------



 



Assumption Borrower of the Loan Documents pursuant to the terms of this
Agreement, and upon the execution of this Agreement by the Assumption Borrower.
     6. Balance Due on 2003 Consolidated Note and Security Agreement. The loan
balance of the 2003 Consolidated Note and Security Agreement is hereby amended,
modified and restated by virtue of the Modification Notes to be executed and
delivered simultaneously herewith, the terms of such Modification Notes which
are incorporated herein by this reference. The Assumption Borrower acknowledges
and agrees that Assumption Borrower shall be wholly and completely responsible
for any possible discharge of indebtedness or cancellation of debt income
assessed against Assumption Borrower as a result of, arising from or relating to
any reduction of the balance of the loan indebtedness of the 2003 Consolidated
Note and Security Agreement as may be amended, modified and restated by the
Modification Notes and as otherwise affected by and subject to the terms and
provisions of this Agreement.
     7. No Waiver of Rights. Except as expressly stated herein with regard to
the modifications to the Loan Documents, nothing contained in this Agreement
shall be construed as a waiver by the Lender of the right to enforce against
Assumption Borrower any and all of Lender’s rights under the Loan Documents, and
the Lender expressly reserves all such rights as against the Assumption
Borrower, without reduction, diminishment or modification of any and all such
rights. Assumption Borrower agrees that this Agreement and all covenants,
designations, and directions herein contained are irrevocable and coupled with
an interest, and that Assumption Borrower will not, without the express written
consent of the Lender, take any action which is inconsistent with this
Agreement.
     8. Waiver and Consent; Grant of Security Agreement. The Assumption Borrower
hereby expressly consents to, ratifies, and waives any objection to this
Agreement and any other agreement that amends, modifies and/or restates all or
any part of the Loan Documents. The Assumption Borrower agrees that the Security
Agreements (as such term is defined in the 2003 Assumption Agreement) and all
Collateral associated herein shall continue in full force and effect, that any
addition of or to the Borrower Vehicle Collateral or any other Collateral shall
not lessen or release any obligations owed hereunder or under the Loan
Documents, this Agreement, the Modification Notes or otherwise by the Assumption
Borrower and/or any obligors, guarantors, sureties or accommodation parties
thereto, and that the Assumption Borrower shall not be discharged or released in
whole or in part by this Agreement. In addition, the Assumption Borrower
acknowledges that its obligations under the Loan Documents and this Agreement
shall be continuing, absolute, and unconditional and shall remain in full force
and effect until the indebtedness of the Loans as evidenced by the Loan
Documents, including but not limited to the Modification Notes, are indefeasibly
paid and satisfied in full. Further, all parties acknowledge that any prior,
present or future release and/or discharge of any obligors, guarantors, sureties
and/or other accommodation parties with respect to all or any of the Loan
Documents and any obligations, liabilities, indebtedness or responsibilities
thereof shall not, does not presently, and will not at any time in the future
cause a novation, discharge, or a loss of priority of the obligations owed by
the Assumption Borrower and of the status of the Collateral securing the Loans,
the Modification Notes and the other Loan Documents.
The entire agreement of the parties with respect to the Loans is set forth in
the Loan Documents and this Agreement and accompanying Modification Notes, and
such instruments supersede any prior or contemporaneous oral or written
understandings to the contrary.
Assumption Borrower hereby acknowledges and agrees that the Loan Documents are
in full force and effect enforceable in accordance with their terms against
Assumption Borrower and all other parties signatory thereto and have not been
amended or modified, except as referenced in this Agreement or the Modification
Notes. The Borrower Vehicle Collateral is hereby pledged to Lender, and a
security interest is created therein, as additional Collateral for the entire
indebtedness evidenced by this Agreement, the Modification Notes and all other
Loan Documents, and this Agreement shall be deemed to, and hereby does, amend
the prior security agreements executed in connection with the Loans. Lender is
directed to file any documents and instruments necessary to evidence the
Borrower Vehicle Collateral pledge herein granted or any other Collateral
previously, herein or hereby, or in the future pledged and/or granted to Lender
to secure any obligations, liabilities, indebtedness and/or responsibilities
under this Agreement, the Modification Notes and/or any of the other Loan
Documents, all of which now or may hereafter exist.
     9. Waiver of Notification and Right of Redemption. Pursuant to O.C.G.A.
§11-9-624, Assumption Borrower hereby releases and waives any and all rights
that such party may have under the Loan Documents or the Uniform Commercial
Code, as codified in Official Code of Georgia Annotated, to: (i) notice of the
disposition of any of the Collateral that Lender may hereinafter seek to sell or
liquidate in order to satisfy the amounts outstanding under the

 



--------------------------------------------------------------------------------



 



Loans, pursuant to O.C.G.A. §11-9-611; (ii) redeem the Collateral, pursuant to
O.C.G.A. §11-9-623; or (iii) require the disposition of the Collateral, pursuant
to O.C.G.A. §11-9-620.
     10. Acknowledgment of Liquidation Options and Waiver of Objections.
Assumption Borrower hereby expressly acknowledges and agrees that any one of a
public outcry auction, sealed bid auction, or private sale will each constitute
commercially reasonable methods for the sale of any of the Collateral that
Lender may later seek to liquidate, as defined by the Uniform Commercial Code,
as adopted and codified in the Official Code of Georgia Annotated. Assumption
Borrower hereby forever waives and releases any and all defenses, whether
relating to the form, manner, or commercial reasonableness of the sale of any of
the Collateral that it may have or seek to assert against Lender with regard to
any actions or proceedings by Lender to collect from Assumption Borrower and/or
any obligor, guarantor, surety and/or accommodation party, with respect to all
or any portion of the obligations, liabilities and/or indebtedness evidenced by
this Agreement, the Modification Notes, any of the Loans and/or any of the other
Loan Documents, all with respect to any and all balances or deficiency balances
that may remain under this Agreement, any of the Modification Notes, any of the
Loans and/or any of the other Loan Documents after the sale of any Collateral
securing the Loans.
     11. Sale of Collateral. During the term of this Agreement Assumption
Borrower shall not, without the prior written consent of Lender, transfer,
assign, pledge, encumber, hypothecate, gift, sell or otherwise convey any assets
that either (i) comprise a portion of the Collateral (other than Inventory [as
such term is defined in the 2003 Assumption Agreement]) for repayment of the
Loans, the Modification Notes and/or any other obligations, liabilities or
indebtedness evidenced by any of the Loan Documents; or (ii) have been purchased
with the proceeds from the sale of the Collateral (other than Inventory) that
secured repayment of the Loans, the Modification Notes and/or any other
obligations, liabilities or indebtedness evidenced by any of the Loan Documents
without prior written approval from Lender; provided, however, Assumption
Borrower may, during any rolling three-month period, transfer, assign, pledge,
encumber, hypothecate, gift, sell or otherwise convey an amount of assets whose
aggregate value does not exceed TWENTY-FIVE THOUSAND AND NO/100 DOLLARS
($25,000.00), without the consent of or notice to Lender. Should such a
conveyance occur, however; Assumption Borrower shall notify Lender in writing no
later than 5 business days after such a conveyance, only if the conveyance
consists of either: (a) a single transaction of an asset having a value of
TWENTY-FIVE THOUSAND AND NO/100 DOLLARS ($25,000.00); or (b) a single
transaction of a group of assets that jointly has a value of TWENTY-FIVE
THOUSAND AND NO/100 DOLLARS ($25,000.00). It is also provided that this
contemplated sale of part of the Collateral as outlined herein shall not be
allowed should Assumption Borrower be delinquent in any of its obligations to
Lender at the proposed time of the Collateral conveyance.
     12. Events of Default. A violation of any of the terms, conditions,
covenants, and/or provisions of this Agreement shall constitute a material event
of default under the Loan Documents, whereupon all indebtedness owing under the
Loan Documents shall, at the sole discretion and option of the Lender,
immediately become due and payable in full by the Assumption Borrower, without
presentment, demand, protest, or any other notice of any kind, all of which are
hereby expressly waived.
     13. UCC Financing Statements. If there are any UCC-1 Financing Statements
filed to perfect the Lender’s security interests in any personal Collateral as
collateral for the Loan, Assumption Borrower shall fully cooperate with Lender
regarding the filing of new UCC-1 Financing Statements naming and/or adding the
Assumption Borrower as a “debtor” for filing in all jurisdictions deemed
necessary or desirable by the Lender. The Assumption Borrower shall pay all
filing fees incurred in connection with the filing of UCC-1 Financing Statements
and any Motor Vehicle Lien Registrations (as such term is defined in the Loan
Documents).
     It is further agreed that Assumption Borrower, on or prior to the full
execution and delivery of this Agreement shall provide to Lender the following:

  a.   UCC’s and MV-1’s filed in all required locations for Servidyne Systems,
LLC; and     b.   insurance policies on those items of Collateral that have
insurance policies previously given to Lender, i.e., motor vehicle Collateral,
any other Borrower Vehicle Collateral and any other Collateral as Lender may
request.

 



--------------------------------------------------------------------------------



 



     It is expressly agreed and intended by all of the parties that the Merger
Transaction shall not operate to create any novation, discharge or lessening of
all obligations or liabilities of the Assumption Borrower and/or any other
obligor, guarantor, surety and/or accommodation party of any obligations,
liabilities and/or indebtedness evidenced by this Agreement, the Modification
Notes, any of the Loans and/or any of the other Loan Documents, and that no
other documents shall be necessary to evidence this agreement and intention.
     In connection with the UCC and MV-1 filings, Assumption Borrower authorizes
Lender to pre-file the financing statements and other documentation as outlined
herein or as otherwise requested or required by Lender.
     14. Amendment. This Agreement and the Loan Documents may be amended,
modified, or discharged only in writing.
     15. Delay No Waiver. No delay or omission to exercise any right or power
accruing upon any default, omission, or failure of performance shall impair any
such right or power, or shall such delay or omission be construed to be a waiver
thereof by the Lender.
     16. Counterparts. This Agreement may be executed simultaneously in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     17. Severability. The invalidity or unenforceability of any one or more
phrases, sentences, clauses, sections, or articles contained in this Agreement
shall not affect the validity or enforceability of the remaining portions or any
part thereof.
     18. Governing Law. This Agreement has been executed and shall be performed
in the State of Georgia and, notwithstanding any principles of conflicts of
laws, the internal laws of the State of Georgia shall govern and control the
validity, interpretation, performance, and enforcement of this Agreement.
     19. Merger Transaction. Assumption Borrower shall provide to the Lender
copies of any and all documents requested by Lender relating to the Merger
Transaction.
     20. Reserved.
     21. Representations and Warranties. Lender is relying upon Assumption
Borrower’s and representations and warranties in entering into this Agreement;
and the Assumption Borrower makes these representations and warranties for the
purpose of influencing the decision of Lender with respect to the provisions of
this Agreement.

A.   Assumption Borrower Representations and Warranties:

     The Assumption Borrower represents and warrants to the Lender that: (i) all
financial statements and other financial information delivered to the Lender by
the Assumption Borrower fairly represents the financial condition of the
Assumption Borrower, and no material adverse changes in its financial condition,
business or operations of the Assumption Borrower have occurred since the
date(s) of the most recently furnished financial statements or other
information; (ii) the Assumption Borrower is a duly organized limited liability
company under the laws of the State of Georgia, and the execution and delivery
of this Agreement has been duly authorized by all necessary action on the part
of the Assumption Borrower; (iii) that Assumption Borrower is the surviving
entity of a prior merger with WEGI, which merger was and is evidenced by the
documents relating to the Merger Transaction as set forth above, and that
Assumption Borrower has succeeded to all the assets and property and liabilities
and obligations of WEGI, without limitation or exception, pursuant to O.C.G.A. §
14-11-905; (iv) upon the execution of this Agreement and accompanying
Modification Notes, the Loan Documents, as so amended and modified herein, shall
continue to and will hereafter constitute continuing, valid and binding
obligations of the Assumption Borrower enforceable against the Assumption
Borrower in accordance with their terms; (v) the execution and delivery of this
Agreement and the performance of its obligations under the Loan Documents do not
and will not violate or conflict with any order, writs, injunction or decree of
any court, administrative agency or any other governmental authority applicable
to the Assumption Borrower or the Collateral or any agreement by which the
Assumption Borrower is bound; (vi) the execution and delivery of this Agreement
and the performance of the Loan Documents by Assumption Borrower will

 



--------------------------------------------------------------------------------



 



not result in the creation or imposition of any lien, charge or encumbrance upon
any of the assets or property of the Assumption Borrower, except as contemplated
by the terms of the Loan Documents; (vii) there is no action, suit or proceeding
at law or in equity or by or before any governmental agency or arbitral body now
pending or overtly threatened against it or the Collateral other than as set
forth in Schedule 21-A(i) of this Agreement, which is attached hereto and made a
part hereof; (viii) all verbal and written information furnished by Assumption
Borrower to Lender as part of the negotiations of this Agreement are truthful,
accurate, and not misleading in the context in which presented; and
(ix) Assumption Borrower acknowledges that no event of default under the Loan
Documents has occurred and is continuing, except as set forth and described on
Schedule 21-A (ii) of this Agreement, which is attached hereto and made a part
hereof.
     22. Waiver and Release. To induce Lender to enter into this Agreement,
Assumption Borrower acknowledges that it does not have, either directly or
indirectly, for itself or as successor to WEGI, any claim, offset, defense,
damages, or cause of action against Lender, Lender’s transferees, successors,
representatives, agents, employees, attorneys, assigns, predecessors,
subsidiaries, affiliates, divisions and/or other related entities, including,
but not limited to, Wachovia Bank, National Association, and also Lender’s
attorneys, agents, officers, directors, and employees (collectively, “Released
Parties”) that would reduce or diminish Assumption Borrower’s liability to
Lender pursuant to the Loan Documents as to the Loans, the Modification Notes,
this Agreement or otherwise and that Assumption Borrower does not have any
claim, offset, defense or cause of action based upon any acts or omissions of
any of the Released Parties relating to the Collateral, the Loans, any of the
Loan Documents, the Modification Notes, this Agreement or otherwise, or the
administration of any of the foregoing thereof (collectively, the “Borrower
Claims”) against the Released Parties, or any of them; or, the extent that
Assumption Borrower does claim to have previously had or currently have any such
Borrower Claims against any of the Released Parties as described hereinabove,
whether choate or inchoate, whether now known or unknown, whether in law or in
equity, which Assumption Borrower and/or WEGI previously may have had or
currently may have, then Assumption Borrower does hereby waive any and all said
past and present Borrower Claims and does hereby release and covenant not to sue
the Released Parties for past and present Borrower Claims up to and through the
date hereof.
     23. Representation of Parties. In executing this Agreement, each of the
parties hereto represents, warrants and certifies that it has received
independent legal counsel and advice from its respective attorneys with regard
to the facts involved in connection with the controversies set forth in this
Agreement and subject matter hereof, and with regard to the rights or asserted
rights arising out of said controversies, if any. In accepting the consideration
referred to herein and in executing and delivering this Agreement, each of the
parties does so with the full knowledge of any and all rights which each now has
or, in the future, may have in connection with the aforementioned controversies,
if any. This Agreement shall not be construed against the drafter.
     24. Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereof and their respective heirs, executors,
administrators, legal representatives, successors, assigns and affiliates.
Whenever in this Agreement reference is made to any party or other person or
entity such reference shall be deemed to include a reference to the heirs,
executors, representatives, successors, assigns, and affiliates of such party.
Whenever used, the singular number shall include the plural, the plural shall
include the singular, and the use of any gender shall be applicable to all
genders. This Agreement may not be changed, discharged or terminated orally, but
only by an instrument in writing signed by the parties against whom the
enforcement of the change, waiver, discharge or termination is sought.
     25. Severability. This Agreement is intended to be performed in accordance
with and only to the extent permitted by all applicable laws, ordinances, rules,
and regulations. If any provision of this Agreement, or the application thereof
to any person or circumstance, shall be invalid or unenforceable, for any reason
and to any extent, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not he affected thereby, but
rather shall be enforced to the greatest extent permitted by law.
     26. Entire Agreement. The parties hereto do further agree that the
provisions contained herein constitute the entire agreement of the parties as of
this date, and that the terms hereof are contractual and not mere recitals.
     27. Headings. The headings and captions used herein are provided for
convenience of reference only and shall not be employed in the construction of
this Agreement.

 



--------------------------------------------------------------------------------



 



     28. Time of the Essence. Time is of the essence of this Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
under seal and delivered by authority duly given and, where appropriate, to have
their respective seals to be hereunto affixed and attested by the duly empowered
officers, an as of the date first above written.

                      LENDER:     Signed, sealed and delivered in the presence
of:   NATIONAL LOAN INVESTORS, L.P.    
 
                /s/ Freed Stone   By:  /s/ [illegible]   (SEAL)            
Witness   Title: Managing General Partner    
 
               
/s/ Ramona L. Klopfenstein
 
          [COMPANY SEAL]     
Notary Public
               
 
                    ASSUMPTION BORROWER:     Signed, sealed and delivered in the
presence of:   SERVIDYNE SYTEMS, LLC, a Georgia limited liability company, for
itself and as successor by merger to THE WHEATSTONE ENERGY GROUP LLC, a Georgia
limited liability company, f/k/a WEGI Acquisition, LLC    
 
                    By: Abrams Power, Inc., a Georgia Corporation, its Sole
Member and Manager    
 
               
/s/ [illegible]
      By: /s/ Alan R. Abrams   (SEAL)
 
             
Witness
      Title: Chairman    
 
               
/s/ Donna Kelley
      Attest:  /s/ Rick Paternostro   (SEAL)
 
               
Notary Public
        Title: CFO    
 
               
 
          [CORPORATE SEAL]         GUARANTOR:     Signed, sealed and delivered
in the presence of:   ABRAMS POWER, INC., a Georgia corporation    
 
                /s/ [illegible]   By: /s/ Alan R. Abrams   (SEAL)            
Witness   Title: Alan R. Abrams, Chairman    
 
                /s/ Donna Kelley   Attest: /s/ Mark Thomas   (SEAL)            
  Notary Public     Title: CFO    
 
               
 
          [CORPORATE SEAL]    

 



--------------------------------------------------------------------------------



 



EXHIBIT “A-1”
FORM OF MODIFICATION NOTE NO.1
MODIFICATION AND EXTENSION PROMISSORY NOTE AND SECURITY AGREEMENT NO. 1
     THIS MODIFICATION AND EXTENSION PROMISSORY NOTE AND SECURITY AGREEMENT NO.
1 (together with that certain Modification and Extension Promissory Note and
Security Agreement No.2 of even date herewith in the principal amount of EIGHT
HUNDRED FIFTY-SEVEN THOUSAND TWO HUNDRED FIFTEEN AND 49/100 DOLLARS
($857,215.49) (the “Related Note”)) is an amendment, restatement, renewal,
modification and extension of that certain Consolidated, Amended and Restated
Renewal Note and Security Agreement dated December 18, 2003, by and among
National Loan Investors, L.P., The Wheatstone Energy Group, Inc. and WEGI
Acquisition, LLC (the “2003 Consolidation Note”).

     
Atlanta, Georgia
   
 
   
Effective Date: January 19, 2011
  Principal Amount: $150,000.00

     THIS MODIFICATION AND EXTENSION PROMISSORY NOTE AND SECURITY AGREEMENT NO.
1 (this “Note”) is dated as of the 9th day of March, 2011 (the “Agreement
Date”), and made effective as of the 19th day of January, 2011 (the “Effective
Date”), between and among NATIONAL LOAN INVESTORS, L.P., a Delaware Limited
Partnership (“Lender”), having an address of 5619 North Classen Blvd., Oklahoma
City, Oklahoma 73118, as assignee of Wachovia Bank, National Association
(“Wachovia”); and SERVIDYNE SYSTEMS, LLC, a Georgia Limited Liability Company
(the “Borrower”) having an address of 1945 The Exchange, Suite 325, Atlanta,
Cobb County, Georgia 30339-2029.
RECITALS:
     WHEREAS, pursuant to that certain Assumption Agreement dated as of
December 18, 2003, by and between Lender, The Wheatstone Energy Group, Inc.
(“Wheatstone”), The Wheatstone Group, LLC, f/k/a WEGI Acquisition, LLC (“WEGI”)
and other parties signatory thereto (the “2003 Assumption Agreement”), WEGI
assumed and agreed to pay certain loans and related obligations, liabilities,
indebtedness and responsibilities as more particularly set forth and described
in said 2003 Assumption Agreement (collectively, the “Loans”).
     WHEREAS, pursuant to the 2003 Assumption Agreement the indebtedness
evidenced by the Loans and certain documents, agreements, instruments and/or
other writings related to the Loans were consolidated, amended, restated and
renewed by virtue of the 2003 Consolidation Note.
     WHEREAS, on or about April 29, 2009, WEGI was merged into Borrower and
Borrower remained as the surviving entity of such merger, all in accordance with
and pursuant to: (i) those certain Articles of Merger of The Wheatstone Energy
Group, LLC with and into Servidyne Systems, LLC, dated April 29, 2009 (the
“Articles of Merger”); and (ii) that certain Plan of Merger of The Wheatstone
Energy Group, LLC with and into Servidyne Systems, LLC, dated April 29, 2009
(the “Plan of Merger;” the Articles of Merger and the Plan of Merger, together
with all transactions concerning or related thereto shall hereinafter sometimes
be referred to as the “Merger Transaction”).
     WHEREAS, pursuant to the Merger Transaction and O.C.G.A § 14-11-905,
Borrower has succeeded to and acquired all of the assets and property of WEGI,
including, but not limited to, the Collateral (as such term is hereinafter
defined).
     WHEREAS, pursuant to that certain Loan Modification, Extension,
Reaffirmation and Assumption Agreement of even date herewith by and between
Lender and Borrower and other applicable signatory parties thereto (the “2011
Assumption Agreement”), Borrower has assumed and is liable for all obligations,
liabilities, indebtedness and payments of all sums due under the Loan Documents,
as well as the performance of any and all obligations of WEGI under the Loan
Documents.

 



--------------------------------------------------------------------------------



 



     WHEREAS, Borrower is executing and delivering this Note in accordance with
the terms, provisions, and requirements of the 2011 Assumption Agreement and to
further evidence the indebtedness of Borrower under the Loan Documents as so
modified, extended, reaffirmed and assumed pursuant to the 2011 Assumption
Agreement, this Note, the Related Note and other applicable Loan Documents. (The
2003 Assumption Agreement, the 2003 Consolidation Note, this Note, the Related
Note and the 2011 Assumption Agreement, together with any and all other
documents, agreements, instruments and/or other writings of any kind or nature
whatsoever related to, concerning and/or arising from any of the foregoing
and/or the Loans, however evidenced, and as may now or hereafter be
consolidated, amended modified, restated and/or renewed, and whether now or
hereafter existing, and all documents, agreements, instrument and/or other
writings to be executed and/or delivered pursuant to the terms, conditions,
provisions and/or requirements hereof, shall hereinafter each be referred to as
a “Loan Document” or collectively as the “Loan Documents.”)
     NOW, THEREFORE, for and in consideration of the mutual benefits to be
derived herefrom and the further consideration of the sum of TEN AND NO/100
DOLLARS ($10.00), paid by Borrower, and other good and valuable consideration,
receipt and sufficiency of which is hereby acknowledged, the parties do hereby
agree as follows:
     1. All terms, conditions and provisions of the various documents (including
but not limited to the Loan Documents) evidencing the Loans as referenced above
as well as the recitals set forth hereinabove in this Note, are specifically
incorporated herein by this reference, and are deemed amended and modified by
virtue of this Note and accompanying 2011 Assumption Agreement.
     2. Effective as of the Effective Date of this Note, the Loan Documents for
each of the Loans, the 2003 Consolidation Note and the 2003 Assumption Agreement
shall be amended and modified as set forth herein, In the event of conflict
between the terms, covenants and conditions of the prior Loan Documents for the
Loans, the 2003 Consolidation Note and/or the 2003 Assumption Agreement, the
terms of the documents executed in connection with this Note shall control. By
virtue of this Note, the Related Note and the 2011 Assumption Agreement,
Borrower and Lender hereby amend and modify the 2003 Consolidation Note in its
entirety as follows:
FOR VALUE RECEIVED, SERVIDYNE SYSTEMS, LLC, a Georgia Limited Liability Company
(hereinafter the “Borrower”), as successor by merger and assumption (pursuant to
the 2011 Assumption Agreement) to The Wheatstone Energy Group, LLC, f/k/a WEGI
Acquisition, LLC, hereby promises to pay to the order of National Loan
Investors, L.P., a Delaware Limited Partnership (hereinafter the “Lender”),
transferee and assignee of Wachovia Bank, N.A., at its office where borrowed or
at such other place as Lender hereafter may direct from time to time in writing,
Lender’s initial office being 5619 North Classen Blvd., Oklahoma City, Oklahoma
73118, in immediately available funds of lawful money of the United States, the
principal sum of ONE HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($150,000.00)
together with any unpaid interest hereon from date of advance, in accordance
with the terms contained in this Note. The optional provisions applicable to
this Note are checked below.
Repayment:

þ    One payment in full of principal, accrued and unpaid interest and all other
charges, fees, costs and/or expenses not previously paid, all of which shall be
due on the amended and modified maturity date of October 19, 2011 (“Maturity
Date”). The Borrower may NOT borrow, repay and reborrow sums up to the principal
amount set forth above, as this is considered a term loan, not a revolving line
of credit loan.

Interest:
Payable:

þ     In arrears due on the nineteenth (19th) day of the calendar month
immediately following the Effective Date, and on the nineteenth (19th) day of
each calendar-month thereafter up until the Maturity Date; whereupon,

 



--------------------------------------------------------------------------------



 



    all principal and all interest and other charges, fees, costs and/or
expenses not then paid shall be due and payable in full without further
extension.

Payable at the rate per annum of:

þ    Six Percent (6%) Fixed.

In no case shall interest exceed the maximum rate permitted by applicable law.

þ    In addition, Borrower agrees to pay to lender a non-refundable assumption
and modification loan fee of EIGHT THOUSAND FIVE HUNDRED AND NO/100 DOLLARS
($8,500.00).

Interest will be calculated on the basis of a year of 360 days and paid for the
actual number of days elapsed.
After demand or maturity (whether by acceleration or otherwise), as applicable,
interest on any unpaid balance hereof shall be payable on demand at a rate per
annum equal to FIVE PERCENT (5%) above the rate applicable prior to demand or
maturity, not to exceed the maximum rate permitted by applicable law.
To the extent not prohibited by law, a late charge of FIVE PERCENT (5%) or the
applicable statutory maximum, whichever is greater, shall be assessed on any
payment remaining past due for TEN (10) days or more unless; provided, however,
that if any applicable statute allows a shorter minimum time period for the
imposition of a late charge, such shorter time period shall prevail.
All payments on this Note shall be applied, in accordance with the then current
billing statement applicable to this Note, first to accrued interest, then to
fees, then to principal due, and then to late charges. Any remaining funds shall
be applied to the further reduction of principal. Notwithstanding the foregoing,
upon the occurrence of a default hereunder or any other Event of Default,
payments shall be applied as determined by Lender in its sole discretion.

þ    The terms and conditions in Security Agreements dated July 26, 2001, dated
October 14, 1999, August 24, 2001, October 11, 2001, December 5, 2001, letter
agreement dated October 31, 2002, Line of Credit Extension and Modification
Agreement dated February 28, 2003, the May 12, 2003 and August 25, 2003
Extension Letters, the 2003 Consolidation Note, the 2003 Assumption Agreement,
all between the parties hereto and such other parties as may be signatories
thereto, as the same may be amended and/or modified from time to time whether by
this Note, the Related Note, the 2011 Assumption Agreement and/or otherwise,
shall be considered a part hereof to the same extent as if written herein.   þ  
  The terms and conditions in a Letter Agreement dated January 19, 2011, as
revised and/or amended by letter dated March 9, 2011, and 2011 Assumption
Agreement of even date herewith between the Lender, the Borrower and other
parties as may be signatories thereto, as the same may be amended, extended or
replaced from time to time, shall be considered a part hereof to the same extent
as if written herein. It is expressly intended that the 2011 Assumption
Agreement shall survive closing and delivery of this Note, the Related Note and
all other Loan Documents executed in delivered in connection therewith and/or as
a requirement thereof.

       In addition to any other collateral specified herein and in other
agreements, to secure the indebtedness evidenced by this Note, together with any
extensions, modifications, amendments, restatements or renewals thereof, in
whole or in part, as well as all other indebtedness, obligations and liabilities
of the Borrower to the Lender, now existing or hereafter incurred or arising,
including, without limitation, all sums arising under any ISDA Master Agreement
now or hereafter executed between Borrower and Lender and any related schedules
and confirmations thereto (hereinafter sometimes referred to as the
“Obligations”), except for other indebtedness, obligations and liabilities owing
to Lender that constitute: (a) consumer credit as defined in Federal Reserve
Board Regulation Z and

 



--------------------------------------------------------------------------------



 



either subject to the disclosure requirements of Federal Reserve Board
Regulation Z or state consumer protection laws; or (b) non-consumer credit if
under applicable state law the maximum interest rate for such credit is reduced
when secured (herein collectively referred to as “Restricted Debt”), the
Borrower does hereby grant to the Lender a security interest in, and does hereby
pledge to Lender the following described property: (i) all collateral more
particularly described in Security Agreement-Commercial dated July 26, 2001, the
Term Loans evidenced by the Note and Security Agreements dated October 14, 1999,
August 24, 2001, October 11, 2001 and December 5, 2001, as revised by the
Extension Agreement, the May 12, 2003 and August 25, 2003 Extension Letters, the
2003 Consolidation Note, the 2003 Assumption Agreement, the 2011 Assumption
Agreement, the Related Note and all other Loan Documents that describe the
collateral, between Borrower and Lender, and also that certain Borrower Vehicle
Collateral (as such term is defined in the 2011 Assumption Agreement), more
fully described in the 2011 Assumption Agreement of even date herewith; and
(ii) all property and other collateral described and set forth in Schedule 1,
attached hereto and by this reference incorporated herein and made a part
hereof, all of which described in (i) and (ii) above whether now owned or
hereafter acquired, together with any and all additions and accessions thereto
or replacements thereof, returned or unearned premiums from any insurance
written in connection with this Note and any products and/or proceeds of any of
the foregoing. In no event, however, shall the Lender have a security interest
in any goods acquired by the Borrower for personal, family or household purposes
more than 10 days after the date of this Note, unless such goods are added to or
attached to the Collateral (as hereinafter defined). In addition, to the extent
not prohibited by law, the Borrower hereby grants to the Lender a security
interest in, and does hereby pledge to Lender: (i) all other property of the
Borrower now or hereafter in the possession or control of the Lender (exclusive
of any such property in the possession or control of the Lender as a fiduciary
other than as agent), including, without limitation, all cash, stock or other
dividends and all proceeds thereof, and all rights to subscribe for securities
incident thereto and any substitutions or replacements for, or other rights in
connection with, any of the Collateral; and (ii) any of Borrower’s deposit
accounts (as such term is defined in the Uniform Commercial Code of the State of
Georgia, as the same may be amended from time to time (the “Code”), whether such
accounts be general or special, or individual or multiple party, held by Lender
and upon all drafts, notes, or other items-deposited for collection or presented
for payment by the Borrower with the Lender, and the Lender may at any time,
without demand or notice, appropriate and apply any of such to the payment of
any of the Obligations (except for Restricted Debt), whether or not due. All
property described in this paragraph (including but not limited to Schedule 1 of
this Note), in which the Borrower, Wheatstone, WEGI or any other party to which
Borrower has previously, hereby is, or hereafter becomes a successor thereof
(whether by merger, assumption or otherwise) has granted to the Lender a
security interest or security title hereunder, is herein collectively referred
to as the “Collateral.” If, with respect to any Collateral in the form of
investment securities, a stock dividend is declared or any stock split-up made
or right to subscribe issued, all the certificates for the shares representing
such stock dividend or split-up or right to subscribe will be immediately
delivered, duly endorsed, to the Lender as additional Collateral. The Lender
shall be deemed to have possession, control and custody of any Collateral
actually in transit to it or to any of its officers or agents.
     If at any time the Collateral pledged as security for any of the
Obligations shall be or become unsatisfactory to the Lender or should the Lender
deem itself insecure, the Borrower will immediately furnish such further
property to be held by the Lender as if originally pledged as Collateral
hereunder or make such payment on account as will be satisfactory to the Lender.
     The Lender shall have, but shall not be limited to, the following rights,
each of which may be exercised at any time or from time to time: (i) to transfer
this Note and the Collateral, and any transferee shall have all the rights of
the Lender hereunder and the Lender shall be thereafter relieved from any
liability with respect to any Collateral so transferred; (ii) to execute at any
time in the name of any party hereto and to file one or more financing
statements describing the Collateral, which financing statement’s may contain a
generic collateral description that is broader than the Collateral and which may
describe any agricultural liens or other statutory liens held by Lender; and
(iii) to request and receive current financial information from any party liable
for all or any part of the Obligations.
     The Lender shall have, but shall not be limited to, the following rights,
each of which may be exercised during which time an Event of Default has
occurred and is continuing: (i) to receive or take control of any income or
other proceeds of any of the Collateral; (ii) to transfer the whole or any part
of the Collateral in the name of itself or its nominees; (iii) to vote any
investment securities forming a part of the Collateral; and (iv) to notify the
obligors on any Obligation to make payment to the Lender of any amounts due
thereon.

 



--------------------------------------------------------------------------------



 



     Borrower will at Lender’s request maintain insurance on the Collateral in
amounts at least equal to the fair market value of the Collateral and against
casualty, public liability and property damage risks and such other risks as
Lender may request; provided, however, if the Collateral described above is a
vehicle(s), Borrower agrees to obtain and maintain liability insurance as
required by law and collision and comprehensive insurance with a deductible not
exceeding FIVE HUNDRED AND NO/100 DOLLARS ($500.00). All insurance shall be with
companies with a Best Insurance Report Rating of B+ or better, and Borrower will
pay all premiums for insurance when due. Unless and until requested by Lender,
Borrower shall not be required to name Lender as additional insured in such
policy or to provide Lender a copy of the policy for or certificate evidencing
such insurance, but when and if requested by Lender, the Borrower shall
immediately (but no later than five (5) business days): (i) cause all policies
of such insurance to specify that Lender is an additional insured as its
interests may appear and to provide that such insurance shall not be cancellable
by Borrower or the insurer without at least 30 days advance written notice to
Lender and that proceeds are payable to Lender regardless of any act or omission
of Borrower which would otherwise result in a denial of a claim; and
(ii) deliver all policies or certificates thereof (with copies of such policies)
to Lender. Borrower is authorized to receive the proceeds of any insurance loss
and shall apply such proceeds toward either the repair or replacement of the
Collateral or the payment of the Obligations secured hereby, so long as no Event
of Default exists hereunder. The undersigned will also pay all taxes and other
impositions on the Collateral as well as the cost of repairs or maintenance to
the Collateral. If the undersigned fails to maintain such insurance or fails to
pay any and all amounts for taxes, repairs, maintenance and other costs, Lender
may, at its option, but shall not be required to, purchase such insurance or pay
any premium owing with respect to such insurance or pay such amounts for taxes,
repairs, maintenance and other costs, and any such sum paid by Lender shall be
payable by the Borrower on demand by Lender or at its option may be added to the
Obligations and secured hereby. The loss, injury or destruction of the
Collateral, with or without the fault of Borrower, shall not release the
Borrower from any liability hereunder or in any way affect Borrower’s liability
hereunder.
     The occurrence of any one or more of the following conditions or events
shall constitute an "Event of Default” hereunder: (i) any failure of any Obligor
(which term shall include the Borrower and each endorser, surety or guarantor of
this Note) to pay any of the Obligations when due or to observe or perform any
agreement, covenant or promise hereunder, in any of the Loan Documents or in any
other agreement, note, instrument or certificate of any Obligor to the Lender,
now existing or hereafter executed in connection with any of the Obligations,
including, but not limited to, a loan agreement, if applicable, and any
agreement guaranteeing payment of any of the Obligations; (ii) any default of
any Obligor in the payment or performance of any other liabilities, indebtedness
or obligations to Lender or to allow or permit any other liabilities,
indebtedness or obligations to Lender to be accelerated; (iii) any failure of
any Obligor to furnish Lender current financial information within a reasonable
time after receipt of a written request; (iv) any failure of any Obligor or any
Pledgor of any security interest in the Collateral (the “Pledgor”) to observe or
perform any agreement, covenant or promise contained in any agreement,
instrument or certificate executed in connection with the granting of a security
interest in property to secure the Obligations or any guaranty securing the
Obligations; (v) any warranty, representation or statement made or furnished to
the Lender by or on behalf of any Obligor or Pledgor in connection with the
extension of credit evidenced by this Note proving to have been false in any
material respect when made or furnished; (vi) any sale, foreclosure of or
material encumbrance to any of the Collateral, or the making of any material
levy, seizure or attachment thereof or thereon or the rendering of any material
judgment or lien or garnishment or attachment against any Obligor or Pledgor or
its Collateral property (the term “material” as used in this subparagraph
(vi) shall mean that which would materially impair the ability of Borrower to
repay the Obligations when due); (vii) the dissolution, change in control (other
than a transfer of control to an affiliate of Borrower; provided that Lender is
notified in advance of said transfer and by which Lender consents to and
approves in writing and further provided that the transferee assumes the
indebtedness evidenced hereby), change of status to an organization, change of
type of organization, termination of existence, insolvency, business failure, or
appointment of a receiver of any part of the property of, assignment for the
benefit of creditors by, or the commencement of any proceeding under any
bankruptcy or insolvency laws, state or federal, by or against, the Borrower or
any other Obligor or Pledgor; (viii) if Borrower, any Pledgor or any Obligor
shall change its name, change its principal residence, change its chief
executive office, change its status to an organization, change its state of
organization, change its type of organization, or change its organizational
identification number, as applicable, without giving Secured Party at least
thirty (30) days’ prior written notice; (ix) the occurrence of any default or
Event of Default (as such term is defined in the Related Note) under the Related
Note; or (x) any discontinuance or termination of any guaranty of any of the
Obligations by a guarantor.

 



--------------------------------------------------------------------------------



 



     Upon the occurrence of an Event of Default (and the expiration of any
applicable notice and/or grace periods), to the extent permitted by law, the
Lender at its option may terminate any obligation to extend any additional
credit or make any other financial accommodation to the Borrower and/or may
declare all of the Obligations to be immediately due and payable, all without
notice or demand, and shall have in addition to and independent of the right to
declare the Obligations to be due and payable and any other rights of the Lender
under this Note or any other agreement with any Obligor or any Pledgor, the
remedies of a secured party under the Code, including, without limitation
thereto, the right to take possession of the Collateral, or the proceeds thereof
and to sell or otherwise dispose thereof; and for this purpose, to sign in the
name of any Obligor or Pledgor any transfer, conveyance or instrument necessary
or appropriate in order for the Lender to sell or dispose of any of the
Collateral, and the Lender may, so far as the Borrower can give, authority
therefor, enter upon the premises on which the Collateral or any part thereof
may be situated and remove the same therefrom, without being liable in any way
to any Obligor on account of entering any premises. The Lender may require the
Borrower to assemble the Collateral and make the Collateral available to the
Lender at a place to be designated by the Lender which is reasonably convenient
to both parties. Unless the Collateral is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market, the
Lender shall give the Borrower written notice of the time and place of any
public sale thereof or of the time after which any private sale or other
intended disposition thereof is to be. made. The requirement of sending
reasonable notice shall be met if such notice is mailed, postage prepaid, or
otherwise given, to the Borrower or Pledgor at the last address shown on the
Lender’s records at least ten (10) days before such disposition. Lender may:
(i) comply with any applicable state or federal law requirements in connection
with a disposition of the Collateral; (ii) sell the Collateral without giving
any warranties as to the Collateral; and (iii) specifically disclaim any
warranties of title or the like and in so doing any of the foregoing will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral. If any Obligation (including but not limited to the Note) is a
demand instrument, the statement of a maturity date, the requirement for the
payment of periodic interest or the recitation of defaults and the right of
Lender to declare any Obligation due and payable shall not constitute an
election by Lender to waive its right to demand payment under a demand at any
time and in any event as Lender in its sole discretion may deem appropriate.
     The rights of the Lender specified herein shall be in addition to, and not
in limitation of the Lender’s rights under the Code, or any other statute or
rules of law conferring rights similar to those conferred by the Code, and under
the provisions of any Loan Documents or any other instrument or agreement
executed by the Borrower, any other Obligor or any Pledgor to the Lender. All
prior agreements to the extent inconsistent with the terms of this Note shall be
construed in accordance with the provisions hereof. Any rights or remedies of
the Lender may be exercised or taken in any order or sequence whatsoever, at the
sole option of the Lender. This agreement shall bind and inure to the benefit of
the heirs, legatees, executors, administrators and assigns of Lender and shall
bind all persons who become bound as a debtor to this security agreement.
     The security agreement set forth herein and the security interest in the
Collateral created hereby shall terminate only when all of the Obligations have
been indefeasibly paid in full and such payments are no longer subject to
rescission, recovery or repayment upon the bankruptcy, insolvency,
reorganization, moratorium, receivership or similar proceeding affecting the
Borrower or any other person. No waiver by the Lender of any default shall be
effective unless in writing nor operate as a waiver of any other default or of
the same default on a future occasion. All rights of the Lender hereunder shall
inure to the benefit of its successors and assigns, and all obligations of the
Borrower shall bind the heirs, legal representatives, successors and assigns of
the Borrower. The Borrower and each endorser, surety or guarantor of this Note,
whether bound by this or by separate instrument or agreement, shall be jointly
and severally liable for the indebtedness evidenced by this Note and hereby
severally (i) waive presentment for payment, demand, protest, notice of
nonpayment or dishonor and of protest and any and all other notices and demands
whatsoever, to the fullest extent permitted by applicable law; (ii) consent that
at any time, or from time to time, payment of any sum payable under this Note
may be extended without notice whether for a definite or indefinite time; and
(iii) agree to remain liable until all of the Obligations are paid in full
notwithstanding any impairment, substitution, release or transfer of Collateral
or any one or more Borrower or Obligor by the Lender, with or without
consideration, or of any extension, modification or renewal. No conduct of the
holder shall be deemed a waiver or release of such liability, unless the holder
expressly releases such party in writing, The Borrower shall pay to the holder
on demand all expenses, including reasonable attorneys’ fees and expenses of
legal counsel, incurred by the holder in any way arising from or relating to the
enforcement or attempted enforcement of the Note, any Loan Document and/or any
related guaranty, collateral document or other document and the collection or
attempted collection, whether by litigation or otherwise, of the Note. Time is
of the essence.

 



--------------------------------------------------------------------------------



 



     Borrower acknowledges and agrees that this Note and the Related Note are
cross-collateralized; specifically, Borrower agrees that, in the event that any
of the security instruments are realized upon, and the proceeds of such
realization exceed the primary indebtedness secured thereby, the excess proceeds
shall be retained by Lender and applied to the outstanding indebtedness secured
by the other security instruments in the order of due date. Lender shall be
entitled to retain all proceeds of any realization until all indebtedness
secured by either this Note, the Related Note or any other Loan Documents shall
have been paid in full. Lender shall have no obligation to release any
Collateral pledged pursuant to this Note, the Related Note or any of the other
Loan Documents until the entire indebtedness due and payable to Lender has been
paid in full.
     Borrower acknowledges that Lender may reproduce by electronic means or
otherwise any of the documents evidencing and/or securing the Obligations and
thereafter may destroy the original documents. Borrower does hereby agree that
any document so reproduced shall be and remain the binding obligation of
Borrower, enforceable and admissible in evidence ageing it to the same extent as
if the original documents had not been destroyed.
     This Note, and the rights and obligations of the parties hereunder, shall
be governed and construed in accordance with the laws of the State of Georgia,
except to the extent that the Code provides for the application of other law
with respect to the Collateral. No delay or omission to exercise any right or
power accruing upon any default, omission, or failure of performance shall
impair any such right or power, or shall such delay or omission be construed to
be a waiver thereof by the Lender. This Agreement may be executed simultaneously
in several counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
     In executing this Agreement, each of the parties hereto represents,
warrants and certifies that it has received independent legal counsel and advice
from its respective attorneys with regard to the facts involved in connection
with the controversies set forth in this Agreement and subject matter hereof,
and with regard to the rights or asserted rights arising out of said
controversies, if any. In accepting the consideration referred to herein and in
executing and delivering this Agreement, each of the parties does so with the
full knowledge of any and all rights which each now has or, in the future, may
have in connection with the aforementioned controversies, if any. This Agreement
shall not be construed against the drafter.
     Whenever in this Agreement reference is made to any party or other person
or entity such reference shall be deemed to include a reference to the heirs,
executors, representatives, successors, assigns, and affiliates of such party.
Whenever used, the singular number shall include the plural, the plural shall
include the singular, and the use of any gender shall be applicable to all
genders. This Agreement may not be changed, discharged or terminated orally, but
only by an instrument in writing signed by the parties against whom the
enforcement of the change, waiver, discharge or termination is sought. This
Agreement is intended to be performed in accordance with and only to the extent
permitted by all applicable laws, ordinances, rules, and regulations. If any
provision of this Agreement, or the application thereof to any person or
circumstance, shall be invalid or unenforceable, for any reason and to any
extent, the remainder of this Agreement and the application of such provision to
other persons or circumstances shall not be affected thereby, but rather shall
be enforced to the greatest extent permitted by law. The parties hereto do
further agree that the provisions contained herein constitute the entire
agreement of the parties as of this date, except as outlined by the 2011
Assumption Agreement, and that the terms hereof are contractual and not mere
recitals.
     IN WITNESS WHEREOF, the Borrower and Lender have executed this Modification
and Extension Promissory Note and Security Agreement No. 1 under seal as of the
Agreement Date and made and agreed to be effective as of the Effective Date.

                  BORROWER: Signed, sealed and delivered in the presence of:  
SERVIDYNE SYTEMS, LLC, a Georgia limited liability company, for itself and as
successor by merger to
THE WHEATSTONE ENERGY GROUP LLC, a Georgia limited liability company, f/k/a WEGI
Acquisition, LLC
 
           
 
  By:   Abrams Power, Inc., a Georgia
Corporation, its Sole Member and Manager    

 



--------------------------------------------------------------------------------



 



             
 
  By:          (SEAL)
 
Witness
  Title:
 
   
 
     
 
   
 
           
 
Attest:      (SEAL)
 
Notary Public
  Title: 
 
   
 
     
 
   
 
           
 
      [CORPORATE SEAL]    

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



                  LENDER: Signed, sealed and delivered in the presence of:  
NATIONAL LOAN INVESTORS, L.P.
 
           
 
  By:      (SEAL)
 
Witness
    Title:
 
   
 
     
 
   
 
           
 
      [COMPANY SEAL]    
 
Notary Public
           

 



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO MODIFICATION AND EXTENSION PROMISSORY NOTE AND
SECURITY AGREEMENT NO. 1
DESCRIPTION OF ADDITIONAL AND OTHER PROPERTY CONSTITUTING COLLATERAL

(a)   All “Receivables” which means and includes

  (1)   any and all rights to the payment of money or other forms of
consideration of any kind (whether classified under the Uniform Commercial Code
as accounts, contract rights, chattel paper, general intangibles (including
payment intangibles), or otherwise) including, but not limited to, accounts
receivable, letters of credit and the right to receive payment thereunder,
chattel paper, tax refunds, insurance proceeds, contract rights, notes, drafts,
instruments, documents, acceptances, and all other debts, obligations and
liabilities in whatever form from any person,     (2)   all guarantees, security
and liens for payment thereof,     (3)   all goods, whether now owned or
hereafter acquired, and whether sold, delivered, undelivered, in transit or
returned, which may be represented by, or the sale or lease of which may have
given rise to, any such right to payment or other debt, obligation or liability,
    (4)   all insurance, whether now in existence or hereafter acquired relating
in any manner whatsoever to a Receivable, and     (5)   all proceeds of any of
the foregoing.

(b)   All “Equipment” which means and includes, all machinery, apparatus,
equipment, fittings, fixtures and other tangible personal property of every kind
and description used in the Borrower’s business operations or owned by the
Borrower or in which the Borrower has an interest, and all parts, accessories
and special tools and all increases and accessions thereto and substitutions and
replacements therefor, and shall include, without limitation, all property that
would be included in the terms “equipment” or “fixture” as defined in the
Uniform Commercial Code and shall further include but not be limited to, all
items described and listed on Addendum 1 attached hereto and by this reference
made a part hereof.   (c)   All “Inventory” which means and includes all present
and future goods in which Borrower has any interest, including merchandise, raw
materials, other materials, parts, supplies, work in process and finished
products, intended for sale or lease or for display or demonstration or to be
furnished under a contract of service, used or which might be used in connection
with the manufacture, printing, packing, shipping, advertising, selling, leasing
or furnishing of such goods or otherwise used or consumed in Borrower’s
business, of every kind and description now or at any time hereafter owned by or
in the custody or possession, actual or constructive, of Borrower, including
such inventory as is temporarily out of its custody or possession or in transit
and including any returns upon any accounts or other proceeds, including
insurance proceeds, resulting from a sale or disposition of any of the foregoing
and all documents evidencing and general intangibles relating to any of the
foregoing, and Borrower’s books relating to any of the foregoing.   (d)   All
“Contracts” which means and includes any agreement, contract, lease, consensual
obligation, promise or undertaking irrespective of whether written or oral,
whether express or implied, and whether or not legally binding, and any and all
rights under any one or more Contracts, whether or not yet earned by
performance, and whether or not evidenced by an instrument or chattel paper.  
(e)   All “Intellectual Property” which means and includes all rights,
priorities and privileges relating to any and all copyright rights, copyright
applications, copyright registrations and like protections in each work or
authorship and derivative work thereof, whether published or unpublished and
whether or not the same also constitutes a trade secret, now or hereafter
existing, created, acquired or held; all patents, patent applications and like
protections including without limitation improvements, divisions, continuations,
renewals, reissues, extensions and continuations-in-part of the same; and any
trademark and servicemark rights, whether registered or not, applications to
register and registrations of the same and like protections, and the entire
goodwill of the business of Borrower connected with and symbolized by such
trademarks, each of the foregoing whether arising under United States of
America, multinational or foreign laws or otherwise, and including, without
limitation, any and all trade secrets, and any and all intellectual property
rights in computer software and computer software products now or hereafter
existing, created, acquired or held; any and all design rights which may be
available to Borrower now or hereafter existing, created, acquired or held; any
and all claims for damages by way of past, present and future infringement of
any of the rights included above, with the right, but not the obligation, to sue
for and collect such damages for said use or infringement of the intellectual
property rights identified above; all licenses or other rights to use any of the
foregoing, and all license fees and royalties arising from such use to the
extent permitted by such license or rights; all amendments, renewals and
extensions of any of the

 



--------------------------------------------------------------------------------



 



    foregoing; and all proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.   (f)   All balances, credits, deposits,
accounts, items, and money of Borrower now or hereafter in the possession or
control of or otherwise with Secured Party, including all dividends and
distributions on such property or other rights in connection therewith.   (g)  
All books and records (including, without limitation, customer lists, credit
files, computer programs, print-outs, and other computer materials and records)
of Borrower pertaining to any of (a), (b), (c), (d), (e), or (f) above.   (h)  
All general intangibles.   (i)   All securities and all other investment
property, supporting obligations, any other contract rights or rights to the
payment of money.   (j)   All letter-of-credit rights (whether or not the letter
of credit is evidenced by a writing).   (k)   Any and all products and proceeds
of the foregoing (including, but not limited to, any claim to any item referred
to in this definition, and any claim against any third party for loss of, damage
to or destruction of any or all of, the collateral or for proceeds payable
under, or unearned premiums with respect to, policies of insurance) in whatever
form, including, but not limited to, cash, negotiable instruments and other
instruments for the payment of money, chattel paper, security agreements and
other documents.   (l)   All goods and other property, whether or not delivered,

  (1)   the sale or lease of which gives or purports to give rise to any
receivable, including, but not limited to, all merchandise returned or rejected
by or repossessed from customers, or     (2)   securing any receivable,

    including without limitation all rights as an unpaid vendor or lienor
(including without limitation stoppage in transit, replevin and reclamation)
with respect to such goods and other property.   (m)   All items and property
listed and described on Addendum 2 attached hereto and by this reference made a
part hereof.   (n)   All accessions to, substitutions for, additions to, and all
replacements, products and cash and non-cash proceeds of (a), (b), (c), (d),
(e), (h), (i), (j), (l) or (m) above, including, without limitation, proceeds of
and unearned premiums with respect to insurance policies insuring any of the
collateral, and any inventory of Borrower now or hereafter acquired with
proceeds of any equipment.

 



--------------------------------------------------------------------------------



 



EXHIBIT “A-2”
FORM OF MODIFICATION NOTE NO. 2
MODIFICATION AND EXTENSION PROMISSORY NOTE AND SECURITY AGREEMENT NO. 2
     THIS MODIFICATION AND EXTENSION PROMISSORY NOTE AND SECURITY AGREEMENT NO.
2 (together with that certain Modification and Extension Promissory Note and
Security Agreement No. 1 of even date herewith in the principal amount of ONE
HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($150,000.00) (the “Related Note”)) is
an amendment, restatement, renewal, modification and extension of that certain
Consolidated, Amended and Restated Renewal Note and Security Agreement dated
December 18, 2003, by and among National Loan Investors, L.P., The Wheatstone
Energy Group, Inc. and WEGI Acquisition, LLC (the “2003 Consolidation Note”).
Atlanta, Georgia

     
Effective Date: January 19, 2011
  Principal Amount: $857,215.49 (the “Total Principal Amount”)

     THIS MODIFICATION AND EXTENSION PROMISSORY NOTE AND SECURITY AGREEMENT NO.
2 (this “Note”) is dated as of the 9th day of March, 2011 (the “Agreement
Date”), and made effective as of the 19th day of January, 2011 (the “Effective
Date”), between and among NATIONAL LOAN INVESTORS, L.P., a Delaware Limited
Partnership (“Lender”), having an address of 5619 North Classen Blvd., Oklahoma
City, Oklahoma 73118, as assignee of Wachovia Bank, National Association
(“Wachovia”); and SERVIDYNE SYSTEMS, LLC, a Georgia Limited Liability Company
(the “Borrower”) having an address of 1945 The Exchange, Suite 325, Atlanta,
Cobb County, Georgia 30339-2029.
RECITALS:
     WHEREAS, pursuant to that certain Assumption Agreement dated as of
December 18, 2003, by and between Lender, The Wheatstone Energy Group, Inc.
(“Wheatstone”), The Wheatstone Group, LLC, f/k/a WEGI Acquisition, LLC (“WEGI”)
and other parties signatory thereto (the “2003 Assumption Agreement”), WEGI
assumed and agreed to pay certain loans and related obligations, liabilities,
indebtedness and responsibilities as more particularly set forth and described
in said 2003 Assumption Agreement (collectively, the “Loans”).
     WHEREAS, pursuant to the 2003 Assumption Agreement the indebtedness
evidenced by the Loans and certain documents, agreements, instruments and/or
other writings related to the Loans were consolidated, amended, restated and
renewed by virtue of the 2003 Consolidation Note.
     WHEREAS, on or about April 29, 2009, WEGI was merged into Borrower and
Borrower remained as the surviving entity of such merger, all in accordance with
and pursuant to: (i) those certain Articles of Merger of The Wheatstone Energy
Group, LLC with and into Servidyne Systems, LLC, dated April 29, 2009 (the
“Articles of Merger”); and (ii) that certain Plan of Merger of The Wheatstone
Energy Group, LLC with and into Servidyne Systems, LLC, dated April 29, 2009
(the “Plan of Merger;” the Articles of Merger and the Plan of Merger, together
with all transactions concerning or related thereto shall hereinafter sometimes
be referred to as the “Merger Transaction”).
     WHEREAS, pursuant to the Merger Transaction and O.C.G.A § 14-11-905,
Borrower has succeeded to and acquired all of the assets and property of WEGI,
including, but not limited to, the Collateral (as such term is hereinafter
defined).
     WHEREAS, pursuant to that certain Loan Modification, Extension,
Reaffirmation and Assumption Agreement of even date herewith by and between
Lender and Borrower and other applicable signatory parties thereto (the “2011
Assumption Agreement”), Borrower has assumed and is liable for all obligations,
liabilities,

 



--------------------------------------------------------------------------------



 



indebtedness and payments of all sums due under the Loan Documents, as well as
the performance of any and all obligations of WEGI under the Loan Documents.
     WHEREAS, Borrower is executing and delivering this Note in accordance with
the terms, provisions, and requirements of the 2011 Assumption Agreement and to
further evidence the indebtedness of Borrower under the Loan Documents as so
modified, extended, reaffirmed and assumed pursuant to the 2011 Assumption
Agreement, this Note, the Related Note and other applicable Loan Documents. (The
2003 Assumption Agreement, the 2003 Consolidation Note, this Note, the Related
Note and the 2011 Assumption Agreement, together with any and all other
documents, agreements, instruments and/or other writings of any kind or nature
whatsoever related to, concerning and/or arising from any of the foregoing
and/or the Loans, however evidenced, and as may now or hereafter be
consolidated, amended modified, restated and/or renewed, and whether now or
hereafter existing, and all documents, agreements, instrument and/or other
writings to be executed and/or delivered pursuant to the terms, conditions,
provisions and/or requirements hereof, shall hereinafter each be referred to as
a “Loan Document” or collectively as the “Loan Documents.”)
     NOW, THEREFORE, for and in consideration of the mutual benefits to be
derived herefrom and the further consideration of the sum of TEN AND NO/100
DOLLARS ($10.00), paid by Borrower, and other good and valuable consideration,
receipt and sufficiency of which is hereby acknowledged, the parties do hereby
agree as follows:
     3. All terms, conditions and provisions of the various documents (including
but not limited to the Loan Documents) evidencing the Loans as referenced above
as well as the recitals set forth hereinabove in this Note, are specifically
incorporated herein by this reference, and are deemed amended and modified by
virtue of this Note and accompanying 2011 Assumption Agreement.
     4. Effective as of the Effective Date of this Note, the Loan Documents for
each of the Loans, the 2003 Consolidation Note and the 2003 Assumption Agreement
shall be amended and modified as set forth herein, In the event of conflict
between the terms, covenants and conditions of the prior Loan Documents for the
Loans, the 2003 Consolidation Note and/or the 2003 Assumption Agreement, the
terms of the documents executed in connection with this Note shall control. By
virtue of this Note, the Related Note and the 2011 Assumption Agreement,
Borrower and Lender hereby amend and modify the 2003 Consolidation Note in its
entirety as follows:
FOR VALUE RECEIVED, SERVIDYNE SYSTEMS, LLC, a Georgia Limited Liability Company
(hereinafter the “Borrower”), as successor by merger and assumption (pursuant to
the 2011 Assumption Agreement) to The Wheatstone Energy Group, LLC, f/k/a WEGI
Acquisition, LLC, hereby promises to pay to the order of National Loan
Investors, L.P., a Delaware Limited Partnership (hereinafter the “Lender”),
transferee and assignee of Wachovia Bank, N.A., at its office where borrowed or
at such other place as Lender hereafter may direct from time to time in writing,
Lender’s initial office being 5619 North Classen Blvd., Oklahoma City, Oklahoma
73118, in immediately available funds of lawful money of the United States, the
principal sum of EIGHT HUNDRED FIFTY-SEVEN THOUSAND TWO HUNDRED FIFTEEN AND
49/100 DOLLARS ($857,215.49) together with any unpaid interest hereon from date
of advance, in accordance with the terms contained in this Note. The optional
provisions applicable to this Note are checked below.
Repayment:

þ     Monthly payments of principal and interest in the amount of SEVEN THOUSAND
SEVEN HUNDRED SEVENTY-ONE AND 44/100 DOLLARS ($7,771.44) (each a “Monthly
Payment Amount”), beginning on February 19, 2011 and continuing on the
nineteenth (19th) day of each month thereafter, until the amended and modified
maturity date of January 19, 2016 (the “Maturity Date”), when the entire
principal amount then outstanding and unpaid, accrued and unpaid interest and
all other charges, fees, costs and/or expenses not previously paid; provided,
however, that at any time from the Effective Date through the Maturity Date (the
“Discounted Payoff Time Period”), that as an accommodation to Borrower and in
consideration of the transactions contemplated and agreed to pursuant to the
2011 Assumption Agreement, and further provided that none of the following has
occurred at any time during the Discounted Payoff Time Period: (i) the Borrower
has failed to make any payment required under the Related Note and/or this Note
in strict accordance and compliance with the terms thereof; (ii) a default,
breach, violation or other instance of

 



--------------------------------------------------------------------------------



 



    non-compliance has occurred with respect to the Related Note, the 2011
Assumption Agreement or any other Loan Documents; or (iii) an Event of Default
or other default has occurred under this Note (each of the conditions,
occurrences and/or events described in (i) through (iii) above shall hereinafter
sometimes each be referred to as a “Discounted Payoff Rescission Event” or
collectively as the “Discounted Payoff Rescission Events”), then in such event
and provided that no Discounted Payoff Rescission Event has occurred at any time
during the Discounted Payoff Time Period, Lender hereby agrees to accept a
discounted principal payoff (but not a discounted payoff of any other charges,
fees, costs of expenses provided hereunder or under any other Loan Documents) in
the amount of SEVEN HUNDRED THOUSAND AND 00/100 DOLLARS ($700,000.00) (the
“Discounted Principal Payoff Amount”), which Discounted Principal Payoff Amount
shall be accompanied by the full, complete and indefeasible payoff and payment
of all accrued and unpaid interest and all other charges, fees, costs and/or
expenses not previously paid on the entire balance of this Note, and which
accrued and unpaid interest shall be calculated based on the Discounted
Principal Payoff Amount rather than the Total Principal Amount provided that no
Discounted Payoff Rescission Event has occurred at any time during the
Discounted Payoff Time Period. Borrower acknowledges and agrees that the Monthly
Payment Amount is based upon an assumed term of One Hundred and Twenty Months
(120) as to the Discounted Principal Payoff Amount (rather than the Total
Principal Amount) based on a fixed per annum interest rate of Six Percent (6%)
as set forth below. Notwithstanding the foregoing or any other term of any other
Loan Document to the contrary, in the event of the occurrence of a Discounted
Payoff Rescission Event at any time during the Discounted Payoff Time Period,
then in such event: (i) Borrower shall have no right or ability whatsoever to
avail itself of the Discounted Principal Payoff Amount and Lender shall have no
obligation and/or responsibility to accept the Discounted Principal Payoff
Amount in satisfaction of the outstanding principal balance of this Note;
(ii) all interest accruing from and after the Effective Date, whether previously
paid or not, shall be retroactively recalculated from the Effective Date based
on the Total Principal Amount (not the Discounted Principal Payoff Amount) and
Borrower shall immediately make payment to Lender for all additional interest so
retroactively assessed and calculated, with credit given for interest previously
paid; (iii) Lender, at Lender’s sole option and discretion shall have the option
to recalculate and recast the Monthly Payment Amount based upon the Total
Principal Amount (rather than the Discounted Principal Payment Amount);
(iv) Borrower shall be responsible, liable and obligated for the full, complete
and indefeasible payment of the Total Principal Amount (without right or regard
to the Discounted Principal Payoff Amount), all in accordance with the terms and
provisions of this Note, the 2011 Assumption Agreement and all other applicable
Loan Document, including and giving effect to any and all right and remedies
contained therein that may result from the occurrence of Discounted Payoff
Rescission Event, any default or Event of Default of this Note or other Loan
Documents, including but not limited to any rights to accelerate the
indebtedness evidenced by this Note. The Borrower may NOT borrow, repay and
reborrow sums up to the Total Principal Amount set forth above, as this is
considered a term loan, not a revolving line of credit loan.

Interest:
Payable at the rate per annum of:

þ    Six Percent (6%) Fixed.

In no case shall interest exceed the maximum rate permitted by applicable law.

þ     In addition, Borrower agrees to pay to lender a non-refundable assumption
and modification loan fee of ZERO AND 00/100 DOLLARS ($0.00).

Interest will be calculated on the basis of a year of 360 days and paid for the
actual number of days elapsed.
After demand or maturity (whether by acceleration or otherwise), as applicable,
interest on any unpaid balance hereof shall be payable on demand at a rate per
annum equal to FIVE PERCENT (5%) above the rate applicable prior to demand or
maturity, not to exceed the maximum rate permitted by applicable law.
To the extent not prohibited by law, a late charge of FIVE PERCENT (5%) or the
applicable statutory maximum, whichever is greater, shall be assessed on any
payment remaining past due for TEN (10) days or more unless;

 



--------------------------------------------------------------------------------



 



provided, however, that if any applicable statute allows a shorter minimum time
period for the imposition of a late charge, such shorter time period shall
prevail.
All payments on this Note shall be applied, in accordance with the then current
billing statement applicable to this Note, first to accrued interest, then to
fees, then to principal due, and then to late charges. Any remaining funds shall
be applied to the further reduction’ of principal. Notwithstanding the
foregoing, upon the occurrence of a default hereunder or any other Event of
Default, payments shall be applied as determined by Lender in its sole
discretion.

þ     The terms and conditions in Security Agreements dated July 26, 2001, dated
October 14, 1999, August 24, 2001, October 11, 2001, December 5, 2001, letter
agreement dated October 31, 2002, Line of Credit Extension and Modification
Agreement dated February 28, 2003, the May 12 and August 25, 2003 Extension
Letters, the 2003 Consolidation Note, the 2003 Assumption Agreement, all between
the parties hereto and such other parties as may be signatories thereto, as the
same may be amended and/or modified from time to time whether by this Note, the
Related Note, the 2011 Assumption Agreement and/or otherwise, shall be
considered a part hereof to the same extent as if written herein.   þ    The
terms and conditions in a Letter Agreement dated January 19, 2011, as revised
and/or amended by letter dated March 9, 2011, and 2011 Assumption Agreement of
even date herewith between the Lender, the Borrower and other parties as may be
signatories thereto, as the same may be amended, extended or replaced from time
to time, shall be considered a part hereof to the same extent as if written
herein. It is expressly intended that the 2011 Assumption Agreement shall
survive closing and delivery of this Note, the Related Note and all other Loan
Documents executed in delivered in connection therewith and/or as a requirement
thereof.

     In addition to any other collateral specified herein and in other
agreements, to secure the indebtedness evidenced by this Note, together with any
extensions, modifications, amendments, restatements or renewals thereof, in
whole or in part, as well as all other indebtedness, obligations and liabilities
of the Borrower to the Lender, now existing or hereafter incurred or arising,
including, without limitation, all sums arising under any ISDA Master Agreement
now or hereafter executed between Borrower and Lender and any related schedules
and confirmations thereto (hereinafter sometimes referred to as the
“Obligations”), except for other indebtedness, obligations and liabilities owing
to Lender that constitute: (a) consumer credit as defined in Federal Reserve
Board Regulation Z and either subject to the disclosure requirements of Federal
Reserve Board Regulation Z or state consumer protection laws; or
(b) non-consumer credit if under applicable state law the maximum interest rate
for such credit is reduced when secured (herein collectively referred to as
“Restricted Debt”), the Borrower does hereby grant to the Lender a security
interest in, and does hereby pledge to Lender the following described property:
(i) all collateral more particularly described in Security Agreement-Commercial
dated July 26, 2001, the Term Loans evidenced by the Note and Security
Agreements dated October 14, 1999, August 24, 2001, October 11, 2001 and
December 5, 2001, as revised by the Extension Agreement, the May 12, 2003 and
August 25, 2003 Extension Letters, the 2003 Consolidation Note, the 2003
Assumption Agreement, the 2011 Assumption Agreement, the Related Note and all
other Loan Documents that describe the collateral, between Borrower and Lender,
and also that certain Borrower Vehicle Collateral (as such term is defined in
the 2011 Assumption Agreement), more fully described in the 2011 Assumption
Agreement of even date herewith; and (ii) all property and other collateral
described and set forth in Schedule 1, attached hereto and by this reference
incorporated herein and made a part hereof, all of which described in (i) and
(ii) above whether now owned or hereafter acquired, together with any and all
additions and accessions thereto or replacements thereof, returned or unearned
premiums from any insurance written in connection with this Note and any
products and/or proceeds of any of the foregoing. In no event, however, shall
the Lender have a security interest in any goods acquired by the Borrower for
personal, family or household purposes more than 10 days after the date of this
Note, unless such goods are added to or attached to the Collateral (as
hereinafter defined). In addition, to the extent not prohibited by law, the
Borrower hereby grants to the Lender a security interest in, and does hereby
pledge to Lender: (i) all other property of the Borrower now or hereafter in the
possession or control of the Lender (exclusive of any such property in the
possession or control of the Lender as a fiduciary other than as agent),
including, without limitation, all cash, stock or other dividends and all
proceeds thereof, and all rights to subscribe for securities incident thereto
and any substitutions or replacements for, or other rights in connection with,
any of the Collateral; and (ii) any of Borrower’s deposit accounts (as such term
is defined in the Uniform Commercial Code of the State of Georgia, as the same
may be amended from time to time (the “Code”), whether such accounts be general
or special, or individual or multiple party, held by Lender and upon all drafts,
notes, or

 



--------------------------------------------------------------------------------



 



other items-deposited for collection or presented for payment by the Borrower
with the Lender, and the Lender may at any time, without demand or notice,
appropriate and apply any of such to the payment of any of the Obligations
(except for Restricted Debt), whether or not due. All property described in this
paragraph (including but not limited to Schedule 1 of this Note), in which the
Borrower, Wheatstone, WEGI or any other party to which Borrower has previously,
hereby is, or hereafter becomes a successor thereof (whether by merger,
assumption or otherwise) has granted to the Lender a security interest or
security title hereunder, is herein collectively referred to as the
“Collateral.” If, with respect to any Collateral in the form of investment
securities, a stock dividend is declared or any stock split-up made or right to
subscribe issued, all the certificates for the shares representing such stock
dividend or split-up or right to subscribe will be immediately delivered, duly
endorsed, to the Lender as additional Collateral. The Lender shall be deemed to
have possession, control and custody of any Collateral actually in transit to it
or to any of its officers or agents.
     If at any time the Collateral pledged as security for any of the
Obligations shall be or become unsatisfactory to the Lender or should the Lender
deem itself insecure, the Borrower will immediately furnish such further
property to be held by the Lender as if originally pledged as Collateral
hereunder or make such payment on account as will be satisfactory to the Lender.
     The Lender shall have, but shall not be limited to, the following rights,
each of which may be exercised at any time or from time to time: (i) to transfer
this Note and the Collateral, and any transferee shall have all the rights of
the Lender hereunder and the Lender shall be thereafter relieved from any
liability with respect to any Collateral so transferred; (ii) to execute at any
time in the name of any party hereto and to file one or more financing
statements describing the Collateral, which financing statement’s may contain a
generic collateral description that is broader than the Collateral and which may
describe any agricultural liens or other statutory liens held by Lender; and
(iii) to request and receive current financial information from any party liable
for all or any part of the Obligations.
     The Lender shall have, but shall not be limited to, the following rights,
each of which may be exercised during which time an Event of Default has
occurred and is continuing: (i) to receive or take control of any income or
other proceeds of any of the Collateral; (ii) to transfer the whole or any part
of the Collateral in the name of itself or its nominees; (iii) to vote any
investment securities forming a part of the Collateral; and (iv) to notify the
obligors on any Obligation to make payment to the Lender of any amounts due
thereon.
     Borrower will at Lender’s request maintain insurance on the Collateral in
amounts at least equal to the fair market value of the Collateral and against
casualty, public liability and property damage risks and such other risks as
Lender may request; provided, however, if the Collateral described above is a
vehicle(s), Borrower agrees to obtain and maintain liability insurance as
required by law and collision and comprehensive insurance with a deductible not
exceeding FIVE HUNDRED AND NO/100 DOLLARS ($500.00). All insurance shall be with
companies with a Best Insurance Report Rating of B+ or better, and Borrower will
pay all premiums for insurance when due. Unless and until requested by Lender,
Borrower shall not be required to name Lender as additional insured in such
policy or to provide Lender a copy of the policy for or certificate evidencing
such insurance, but when and if requested by Lender, the Borrower shall
immediately (but no later than five (5) business days): (i) cause all policies
of such insurance to specify that Lender is an additional insured as its
interests may appear and to provide that such insurance shall not be cancellable
by Borrower or the insurer without at least 30 days advance written notice to
Lender and that proceeds are payable to Lender regardless of any act or omission
of Borrower which would otherwise result in a denial of a claim; and
(ii) deliver all policies or certificates thereof (with copies of such policies)
to Lender. Borrower is authorized to receive the proceeds of any insurance loss
and shall apply such proceeds toward either the repair or replacement of the
Collateral or the payment of the Obligations secured hereby, so long as no Event
of Default exists hereunder. The undersigned will also pay all taxes and other
impositions on the Collateral as well as the cost of repairs or maintenance to
the Collateral. If the undersigned fails to maintain such insurance or fails to
pay any and all amounts for taxes, repairs, maintenance and other costs, Lender
may, at its option, but shall not be required to, purchase such insurance or pay
any premium owing with respect to such insurance or pay such amounts for taxes,
repairs, maintenance and other costs, and any such sum paid by Lender shall be
payable by the Borrower on demand by Lender or at its option may be added to the
Obligations and secured hereby. The loss, injury or destruction of the
Collateral, with or without the fault of Borrower, shall not release the
Borrower from any liability hereunder or in any way affect Borrower’s liability
hereunder.

 



--------------------------------------------------------------------------------



 



     The occurrence of any one or more of the following conditions or events
shall constitute an “Event of Default” hereunder: (i) any failure of any Obligor
(which term shall include the Borrower and each endorser, surety or guarantor of
this Note) to pay any of the Obligations when due or to observe or perform any
agreement, covenant or promise hereunder, in any of the Loan Documents or in any
other agreement, note, instrument or certificate of any Obligor to the Lender,
now existing or hereafter executed in connection with any of the Obligations,
including, but not limited to, a loan agreement, if applicable, and any
agreement guaranteeing payment of any of the Obligations; (ii) any default of
any Obligor in the payment or performance of any other liabilities, indebtedness
or obligations to Lender or to allow or permit any other liabilities,
indebtedness or obligations to Lender to be accelerated; (iii) any failure of
any Obligor to furnish Lender current financial information within a reasonable
time after receipt of a written request; (iv) any failure of any Obligor or any
Pledgor of any security interest in the Collateral (the “Pledgor”) to observe or
perform any agreement, covenant or promise contained in any agreement,
instrument or certificate executed in connection with the granting of a security
interest in property to secure the Obligations or any guaranty securing the
Obligations; (v) any warranty, representation or statement made or furnished to
the Lender by or on behalf of any Obligor or Pledgor in connection with the
extension of credit evidenced by this Note proving to have been false in any
material respect when made or furnished; (vi) any sale, foreclosure of or
material encumbrance to any of the Collateral, or the making of any material
levy, seizure or attachment thereof or thereon or the rendering of any material
judgment or lien or garnishment or attachment against any Obligor or Pledgor or
its Collateral property (the term “material” as used in this subparagraph
(vi) shall mean that which would materially impair the ability of Borrower to
repay the Obligations when due); (vii) the dissolution, change in control (other
than a transfer of control to an affiliate of Borrower; provided that Lender is
notified in advance of said transfer and by which Lender consents to and
approves in writing and further provided that the transferee assumes the
indebtedness evidenced hereby), change of status to an organization, change of
type of organization, termination of existence, insolvency, business failure, or
appointment of a receiver of any part of the property of, assignment for the
benefit of creditors by, or the commencement of any proceeding under any
bankruptcy or insolvency laws, state or federal, by or against, the Borrower or
any other Obligor or Pledgor; (viii) if Borrower, any Pledgor or any Obligor
shall change its name, change its principal residence, change its chief
executive office, change its status to an organization, change its state of
organization, change its type of organization, or change its organizational
identification number, as applicable, without giving Secured Party at least
thirty (30) days’ prior written notice; (ix) the occurrence of any Discounted
Payoff Rescission Event at any time during the Discounted Payoff Time Period;
(x) the occurrence of any default or Event of Default (as such term is defined
in the Related Note) under the Related Note; or (xi) any discontinuance or
termination of any guaranty of any of the Obligations by a guarantor.
     Upon the occurrence of an Event of Default (and the expiration of any
applicable notice and/or grace periods), to the extent permitted by law, the
Lender at its option may terminate any obligation to extend any additional
credit or make any other financial accommodation to the Borrower and/or may
declare all of the Obligations to be immediately due and payable, all without
notice or demand, and shall have in addition to and independent of the right to
declare the Obligations to be due and payable and any other rights of the Lender
under this Note or any other agreement with any Obligor or any Pledgor, the
remedies of a secured party under the Code, including, without limitation
thereto, the right to take possession of the Collateral, or the proceeds thereof
and to sell or otherwise dispose thereof; and for this purpose, to sign in the
name of any Obligor or Pledgor any transfer, conveyance or instrument necessary
or appropriate in order for the Lender to sell or dispose of any of the
Collateral, and the Lender may, so far as the Borrower can give, authority
therefor, enter upon the premises on which the Collateral or any part thereof
may be situated and remove the same therefrom, without being liable in any way
to any Obligor on account of entering any premises. The Lender may require the
Borrower to assemble the Collateral and make the Collateral available to the
Lender at a place to be designated by the Lender which is reasonably convenient
to both parties. Unless the Collateral is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market, the
Lender shall give the Borrower written notice of the time and place of any
public sale thereof or of the time after which any private sale or other
intended disposition thereof is to be. made. The requirement of sending
reasonable notice shall be met if such notice is mailed, postage prepaid, or
otherwise given, to the Borrower or Pledgor at the last address shown on the
Lender’s records at least ten (10) days before such disposition. Lender may:
(i) comply with any applicable state or federal law requirements in connection
with a disposition of the Collateral; (ii) sell the Collateral without giving
any warranties as to the Collateral; and (iii) specifically disclaim any
warranties of title or the like and in so doing any of the foregoing will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral. If any Obligation (including but not limited to the Note) is a
demand instrument, the statement of a maturity date, the requirement for the
payment of

 



--------------------------------------------------------------------------------



 



periodic interest or the recitation of defaults and the right of Lender to
declare any Obligation due and payable shall not constitute an election by
Lender to waive its right to demand payment under a demand at any time and in
any event as Lender in its sole discretion may deem appropriate.
     The rights of the Lender specified herein shall be in addition to, and not
in limitation of the Lender’s rights under the Code, or any other statute or
rules of law conferring rights similar to those conferred by the Code, and under
the provisions of any Loan Documents or any other instrument or agreement
executed by the Borrower, any other Obligor or any Pledgor to the Lender. All
prior agreements to the extent inconsistent with the terms of this Note shall be
construed in accordance with the provisions hereof. Any rights or remedies of
the Lender may be exercised or taken in any order or sequence whatsoever, at the
sole option of the Lender. This agreement shall bind and inure to the benefit of
the heirs, legatees, executors, administrators and assigns of Lender and shall
bind all persons who become bound as a debtor to this security agreement.
     The security agreement set forth herein and the security interest in the
Collateral created hereby shall terminate only when all of the Obligations have
been indefeasibly paid in full and such payments are no longer subject to
rescission, recovery or repayment upon the bankruptcy, insolvency,
reorganization, moratorium, receivership or similar proceeding affecting the
Borrower or any other person. No waiver by the Lender of any default shall be
effective unless in writing nor operate as a waiver of any other default or of
the same default on a future occasion. All rights of the Lender hereunder shall
inure to the benefit of its successors and assigns, and all obligations of the
Borrower shall bind the heirs, legal representatives, successors and assigns of
the Borrower. The Borrower and each endorser, surety or guarantor of this Note,
whether bound by this or by separate instrument or agreement, shall be jointly
and severally liable for the indebtedness evidenced by this Note and hereby
severally: (i) waive presentment for payment, demand, protest, notice of
nonpayment or dishonor and of protest and any and all other notices and demands
whatsoever, to the fullest extent permitted by applicable law; (ii) consent that
at any time, or from time to time, payment of any sum payable under this Note
may be extended without notice whether for a definite or indefinite time; and
(iii) agree to remain liable until all of the Obligations are paid in full
notwithstanding any impairment, substitution, release or transfer of Collateral
or any one or more Borrower or Obligor by the Lender, with or without
consideration, or of any extension, modification or renewal. No conduct of the
holder shall be deemed a waiver or release of such liability, unless the holder
expressly releases such party in writing, The Borrower shall pay to the holder
on demand all expenses, including reasonable attorneys’ fees and expenses of
legal counsel, incurred by the holder in any way arising from or relating to the
enforcement or attempted enforcement of the Note, any Loan Document and/or any
related guaranty, collateral document or other document and the collection or
attempted collection, whether by litigation or otherwise, of the Note. Time is
of the essence.
     Borrower acknowledges and agrees that this Note and the Related Note are
cross-collateralized; specifically, Borrower agrees that, in the event that any
of the security instruments are realized upon, and the proceeds of such
realization exceed the primary indebtedness secured thereby, the excess proceeds
shall be retained by Lender and applied to the outstanding indebtedness secured
by the other security instruments in the order of due date. Lender shall be
entitled to retain all proceeds of any realization until all indebtedness
secured by either this Note, the Related Note or any other Loan Documents shall
have been paid in full. Lender shall have no obligation to release any
Collateral pledged pursuant to this Note, the Related Note or any of the other
Loan Documents until the entire indebtedness due and payable to Lender has been
paid in full.
     Borrower acknowledges and agrees that Borrower shall be solely and
exclusively responsible for, and that Lender shall not have any liability,
obligation or responsibility of any kind or nature whatsoever, any discharge of
indebtedness and/or cancellation of debt income that may be asserted, charged,
imposed or assessed against Borrower, by any means or authority whatsoever, by
virtue of this Note, the 2011 Assumption Agreement, any of the other Loan
Document or otherwise, including but not limited to the terms and provision
contained herein in this Note relating to the Discounted Principal Payoff
Amount.
     Borrower acknowledges that Lender may reproduce by electronic means or
otherwise any of the documents evidencing and/or securing the Obligations and
thereafter may destroy the original documents. Borrower does hereby agree that
any document so reproduced shall be and remain the binding obligation of
Borrower, enforceable and admissible in evidence ageing it to the same extent as
if the original documents had not been destroyed.

 



--------------------------------------------------------------------------------



 



     This Note, and the rights and obligations of the parties hereunder, shall
be governed and construed in accordance with the laws of the State of Georgia,
except to the extent that the Code provides for the application of other law
with respect to the Collateral. No delay or omission to exercise any right or
power accruing upon any default, omission, or failure of performance shall
impair any such right or power, or shall such delay or omission be construed to
be a waiver thereof by the Lender. This Agreement may be executed simultaneously
in several counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
     In executing this Agreement, each of the parties hereto represents,
warrants and certifies that it has received independent legal counsel and advice
from its respective attorneys with regard to the facts involved in connection
with the controversies set forth in this Agreement and subject matter hereof,
and with regard to the rights or asserted rights arising out of said
controversies, if any. In accepting the consideration referred to herein and in
executing and delivering this Agreement, each of the parties does so with the
full knowledge of any and all rights which each now has or, in the future, may
have in connection with the aforementioned controversies, if any. This Agreement
shall not be construed against the drafter.
     Whenever in this Agreement reference is made to any party or other person
or entity such reference shall be deemed to include a reference to the heirs,
executors, representatives, successors, assigns, and affiliates of such party.
Whenever used, the singular number shall include the plural, the plural shall
include the singular, and the use of any gender shall be applicable to all
genders. This Agreement may not be changed, discharged or terminated orally, but
only by an instrument in writing signed by the parties against whom the
enforcement of the change, waiver, discharge or termination is sought. This
Agreement is intended to be performed in accordance with and only to the extent
permitted by all applicable laws, ordinances, rules, and regulations. If any
provision of this Agreement, or the application thereof to any person or
circumstance, shall be invalid or unenforceable, for any reason and to any
extent, the remainder of this Agreement and the application of such provision to
other persons or circumstances shall not be affected thereby, but rather shall
be enforced to the greatest extent permitted by law. The parties hereto do
further agree that the provisions contained herein constitute the entire
agreement of the parties as of this date, except as outlined by the 2011
Assumption Agreement, and that the terms hereof are contractual and not mere
recitals.
     IN WITNESS WHEREOF, the Borrower and Lender have executed this Modification
and Extension Promissory Note and Security Agreement No. 2 under seal as of the
Agreement Date and made and agreed to be effective as of the Effective Date.

                                  BORROWER:             Signed, sealed and
delivered in the presence of:       SERVIDYNE SYTEMS, LLC, a Georgia limited
liability company, for itself and as successor by merger to         THE
WHEATSTONE ENERGY GROUP LLC, a Georgia limited
liability company, f/k/a WEGI Acquisition, LLC
 
                                By:   Abrams Power, Inc., a Georgia            
        Corporation, its Sole Member and Manager        
 
                       

          By:     (SEAL)    
 
                     
Witness
            Title:          
 
                       

        Attest:      (SEAL)    
 
                     
Notary Public
            Title:           
 
              [CORPORATE SEAL]        
 
                                LENDER:         Signed, sealed and delivered in
the       NATIONAL LOAN INVESTORS, L.P.        
presence of:
                       
 
                       

          By:     (SEAL)    
 
                     
Witness
            Title:          
 
                       
 
              [COMPANY SEAL]         
Notary Public
                       

 



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO MODIFICATION AND EXTENSION PROMISSORY NOTE AND
SECURITY AGREEMENT NO. 2
DESCRIPTION OF ADDITIONAL AND OTHER PROPERTY CONSTITUTING COLLATERAL

(a)   All “Receivables” which means and includes

  (1)   any and all rights to the payment of money or other forms of
consideration of any kind (whether classified under the Uniform Commercial Code
as accounts, contract rights, chattel paper, general intangibles (including
payment intangibles), or otherwise) including, but not limited to, accounts
receivable, letters of credit and the right to receive payment thereunder,
chattel paper, tax refunds, insurance proceeds, contract rights, notes, drafts,
instruments, documents, acceptances, and all other debts, obligations and
liabilities in whatever form from any person,     (2)   all guarantees, security
and liens for payment thereof,     (5)   all goods, whether now owned or
hereafter acquired, and whether sold, delivered, undelivered, in transit or
returned, which may be represented by, or the sale or lease of which may have
given rise to, any such right to payment or other debt, obligation or liability,
    (6)   all insurance, whether now in existence or hereafter acquired relating
in any manner whatsoever to a Receivable, and     (5)   all proceeds of any of
the foregoing.

(b)   All “Equipment” which means and includes, all machinery, apparatus,
equipment, fittings, fixtures and other tangible personal property of every kind
and description used in the Borrower’s business operations or owned by the
Borrower or in which the Borrower has an interest, and all parts, accessories
and special tools and all increases and accessions thereto and substitutions and
replacements therefor, and shall include, without limitation, all property that
would be included in the terms “equipment” or “fixture” as defined in the
Uniform Commercial Code and shall further include but not be limited to, all
items described and listed on Addendum 1 attached hereto and by this reference
made a part hereof.

(o)   All “Inventory” which means and includes all present and future goods in
which Borrower has any interest, including merchandise, raw materials, other
materials, parts, supplies, work in process and finished products, intended for
sale or lease or for display or demonstration or to be furnished under a
contract of service, used or which might be used in connection with the
manufacture, printing, packing, shipping, advertising, selling, leasing or
furnishing of such goods or otherwise used or consumed in Borrower’s business,
of every kind and description now or at any time hereafter owned by or in the
custody or possession, actual or constructive, of Borrower, including such
inventory as is temporarily out of its custody or possession or in transit and
including any returns upon any accounts or other proceeds, including insurance
proceeds, resulting from a sale or disposition of any of the foregoing and all
documents evidencing and general intangibles relating to any of the foregoing,
and Borrower’s books relating to any of the foregoing.

(p)   All “Contracts” which means and includes any agreement, contract, lease,
consensual obligation, promise or undertaking irrespective of whether written or
oral, whether express or implied, and whether or not legally binding, and any
and all rights under any one or more Contracts, whether or not yet earned by
performance, and whether or not evidenced by an instrument or chattel paper.

(q)   All “Intellectual Property” which means and includes all rights,
priorities and privileges relating to any and all copyright rights, copyright
applications, copyright registrations and like protections in each work or
authorship and derivative work thereof, whether published or unpublished and
whether or not the same also constitutes a trade secret, now or hereafter
existing, created, acquired or held; all patents, patent applications and like
protections including without limitation improvements, divisions, continuations,
renewals, reissues, extensions and continuations-in-part of the same; and any
trademark and servicemark rights, whether registered or not, applications to
register and registrations of the same and like protections, and the entire
goodwill of the business of Borrower connected with and symbolized by such
trademarks, each of the foregoing whether arising under United States of
America, multinational or foreign laws or otherwise, and including, without
limitation, any and all trade secrets, and any and all intellectual property
rights in computer software and computer software products now or hereafter
existing, created, acquired or held; any and all design rights which may be
available to Borrower now or hereafter existing, created, acquired or held; any
and all claims for damages by way of past, present and future infringement of
any of the rights included above, with the right, but not the obligation, to sue
for and collect such damages for said use or infringement of the intellectual
property rights identified above; all licenses or other rights to use any of the
foregoing, and all license fees and royalties arising from such use to the
extent permitted by such license or rights; all amendments, renewals and
extensions of any of the

 



--------------------------------------------------------------------------------



 



    foregoing; and all proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.

(r)   All balances, credits, deposits, accounts, items, and money of Borrower
now or hereafter in the possession or control of or otherwise with Secured
Party, including all dividends and distributions on such property or other
rights in connection therewith.

(s)   All books and records (including, without limitation, customer lists,
credit files, computer programs, print-outs, and other computer materials and
records) of Borrower pertaining to any of (a), (b), (c), (d), (e), or (f) above.

(t)   All general intangibles.

(u)   All securities and all other investment property, supporting obligations,
any other contract rights or rights to the payment of money.

(v)   All letter-of-credit rights (whether or not the letter of credit is
evidenced by a writing).

(w)   Any and all products and proceeds of the foregoing (including, but not
limited to, any claim to any item referred to in this definition, and any claim
against any third party for loss of, damage to or destruction of any or all of,
the collateral or for proceeds payable under, or unearned premiums with respect
to, policies of insurance) in whatever form, including, but not limited to,
cash, negotiable instruments and other instruments for the payment of money,
chattel paper, security agreements and other documents.

(x)   All goods and other property, whether or not delivered,

  (1)   the sale or lease of which gives or purports to give rise to any
receivable, including, but not limited to, all merchandise returned or rejected
by or repossessed from customers, or     (2)   securing any receivable,

    including without limitation all rights as an unpaid vendor or lienor
(including without limitation stoppage in transit, replevin and reclamation)
with respect to such goods and other property.

(y)   All items and property listed and described on Addendum 2 attached hereto
and by this reference made a part hereof.

(z)   All accessions to, substitutions for, additions to, and all replacements,
products and cash and non-cash proceeds of (a), (b), (c), (d), (e), (h), (i),
(j), (l) or (m) above, including, without limitation, proceeds of and unearned
premiums with respect to insurance policies insuring any of the collateral, and
any inventory of Borrower now or hereafter acquired with proceeds of any
equipment.

 



--------------------------------------------------------------------------------



 



EXHIBIT “A-3”
FORM OF ABRAMS GUARANTY
UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE
(ABRAMS POWER, INC.)
     THIS UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE (“Guaranty”) is made
and entered into this 9th day of March, 2011, by ABRAMS POWER, INC., a
corporation organized and existing under the laws of the State of Georgia
(“Guarantor”), to and in favor of NATIONAL LOAN INVESTORS, L.P., a Delaware
Limited Partnership (hereinafter referred to as “Lender”), having an address of
5619 North Classen Blvd., Oklahoma City, Oklahoma 73118.
W I T N E S S E T H:
     WHEREAS, Lender has agreed to make a loan and/or extend credit (hereinafter
referred to as the “Loan”) to SERVIDYNE SYSTEMS, LLC, a Georgia limited
liability company (hereinafter referred to as the “Borrower”), in the amended,
restated, renewed and modified amount of ONE MILLION SEVEN THOUSAND TWO HUNDRED
FIFTEEN AND 49/100 DOLLARS ($1,007,215.49) (hereinafter referred to as the “Loan
Amount”); and
     WHEREAS, the obligation to repay the Loan is evidenced by (i) that certain
Modification and Extension Promissory Note and Security Agreement No. 1 of even
date herewith in the original principal face amount of ONE HUNDRED FIFTY
THOUSAND AND 00/100 DOLLARS ($150,000.00); and (ii) that certain Modification
and Extension Promissory Note and Security Agreement No.2 of even date herewith
in the original principal face amount of EIGHT HUNDRED FIFTY-SEVEN TWO HUNDRED
FIFTEEN AND 49/100 DOLLARS ($857,215.49) (each of the foregoing being
hereinafter collectively referred to as the “Note”); and
     WHEREAS, pursuant to that certain Loan Modification, Extension,
Reaffirmation and Assumption Agreement of even date herewith between and among
Borrower, Lender and Guarantor (the “Assumption Agreement”) and also as a
condition to Lender’s making the Loan, Lender is requiring that Guarantor enter
into this Guaranty; and
     WHEREAS, Guarantor hereby represents and warrants to Lender that the making
of said Loan shall be to the direct benefit, interest and advantage of
Guarantor;
     NOW, THEREFORE, for and in consideration of said benefit, the above-recited
premises, $10.00 in hand paid and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Guarantor hereby
agrees with Lender as follows:
     Guarantor hereby unconditionally and irrevocably guarantees as for
Guarantor’s own debt, until full performance and payment have been effected:
(a) the full, due and punctual payment of all principal and interest on all
indebtedness to Lender under the terms of the Note, and the payment of all other
obligations under the Note and/or the Assumption Agreement, whether in due
course, by acceleration, or otherwise, and any and all extensions, revisions,
amendments, modifications, restatements and/or renewals thereof, and under the
terms of any instrument or document evidencing, securing or relating to the
indebtedness evidenced by the Note and/or the Assumption Agreement (hereinafter,
together with the Note and/or the Assumption Agreement, collectively referred to
as the “Loan Documents”), including without limitation attorneys’ fees in the
amount of fifteen percent (15%) of all principal and interest owing on the Note
if collected by or through an attorney at law; (b) the full and prompt
performance of any and all obligations of Borrower to Lender under the terms of
the Loan Documents; and (c) the full, due and punctual payment of all principal
and interest on all other indebtedness owed by Borrower to Lender, however and
whenever evidenced, whether in due course, by acceleration, or otherwise, and
any and all extensions, revisions, amendments, modifications, restatements
and/or renewals thereof (all of the foregoing being hereinafter referred to as
the “Obligations”).

 



--------------------------------------------------------------------------------



 



     This Guaranty is a guaranty of payment and performance and not of
collection. The liability of Guarantor hereunder shall be direct and immediate.
This Guaranty shall be a guarantee as for the own debts of Guarantor, and,
accordingly, Lender shall not be obligated, before enforcing this Guaranty
against Guarantor, to take any action in any court against Borrower or any other
guarantor of the Obligations, to make any claim in a liquidation or bankruptcy
of Borrower or of any other guarantor of the Obligations, to make demand of
Borrower or of any other guarantor of the Obligations, or to enforce or seek to
enforce any other security held by any person with respect to the Obligations.
This Guaranty shall be a continuing security in addition to and not in
substitution for any other security now or hereafter held by or on behalf of
Lender with respect to the Obligations and shall not be discharged except by:
(i) complete performance by Borrower of all of the Obligations; or (ii) full
payment and performance by Guarantor hereunder.
     Guarantor shall not be exonerated from Guarantor’s obligations hereunder by
any time being given to or by any concession or arrangement or indulgence
granted to or made with Borrower or by any delay or waiver on the part of Lender
or by anything done or omitted which, but for this provision, might operate so
to exonerate Guarantor or by any invalidity, unenforceability, limitation or the
lapse of any security or evidence of indebtedness given to Lender by Borrower or
any other person. Lender may, at any time and from time to time, without the
consent of or notice to Guarantor, and without incurring any responsibility to
Guarantor, and without impairing or releasing any of its rights, or any of the
obligations of Guarantor hereunder: (a) change the manner, place or terms of
payment or change or extend the time of payment of or renew or otherwise alter
the Obligations in any manner; (b) sell, exchange, release or otherwise deal
with all or any part of any property, real or personal, by whomsoever at any
time pledged, conveyed or mortgaged to secure, or howsoever securing, the
Obligations; (c) release anyone liable in any manner for the payment or
collection of the Obligations (other than Borrower); (d) exercise or refrain
from exercising any rights against Borrower and others (including any other
guarantor of the Obligations), and Guarantor hereby expressly waives any
statutory right pursuant to O.C.G.A. 10-7-24 to require any holder of the
Obligations to take action against Borrower; and (e) apply any sum, by
whomsoever paid or however realized, to the Obligations in such order as Lender
shall elect. Guarantor, to the fullest extent permitted by law, hereby waives
the following: (a) notice of acceptance hereof, of any action taken or omitted
in reliance hereon, and of any default of Borrower in the payment of the
Obligations; (b) any presentment, demand, protest or notice thereof or of any
other kind; and (c) any other act or thing or omission or delay to do any other
act or thing which might in any manner or to any extent vary the risk of
Guarantor or which might otherwise operate as a discharge of Guarantor. It is
fully understood that until each and every one of the covenants and agreements
of this Guaranty is fully performed, Guarantor’s undertakings hereunder shall
not be released, in whole or in part, by any action or thing which might, but
for this provision of this Guaranty, be deemed a legal or equitable discharge of
a surety or guarantor, or by reason of any waiver, extension, modification,
forbearance, or delay, or other act or omission of Lender of its failure to
proceed promptly or otherwise, or by reason of any action taken or omitted by
Lender, whether or not such action or failure to act varies or increases the
risk of, or affects the rights or remedies of Guarantor, and Guarantor hereby
expressly waives and surrenders any defense to the performance of Guarantor’s
undertakings hereunder based upon any of the foregoing acts, omissions, things,
agreements or waivers, or any of them, it being the purpose and intent of the
parties hereto that the covenants, agreements and all undertakings hereunder are
absolute, unconditional, and irrevocable under any and all circumstances except
as expressly provided herein.
     If any default under the Note shall have occurred and be continuing and
Lender or the holder of any of the Obligations is prevented from accelerating
payment thereof, Lender or such holder shall be entitled to receive hereunder
from Guarantor, upon demand therefore, the sums which otherwise would have been
due had such acceleration occurred.
     Guarantor further confirms that this Guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time payment of
principal of, or any part thereof, or interest on, any of the Obligations is
rescinded or must otherwise be restored by Lender upon the bankruptcy of
Borrower, or otherwise. In furtherance of the foregoing and not in limitation of
any other right which Lender may have at law or in equity against Guarantor by
virtue hereof, upon failure of Borrower to pay any of the Obligations when and
as the same shall become due, whether upon demand, at maturity, by acceleration,
after notice of prepayment or otherwise, Guarantor hereby promises to and will,
upon receipt of written demand by Lender, pay or cause to be paid, not later
than ten (10) days following the date of receipt of such written demand, to
Lender, the respective holder of any of the Obligations, or any party entitled
thereto, in cash, an amount equal to the sum of: (i) the unpaid principal amount
of the Obligations; (ii) accrued but unpaid interest on such Obligations; and
(iii) any and all other sums due and then owing under the Obligations. All sums
payable by Guarantor hereunder, whether of principal, interest, fees, expenses,
premiums or otherwise, shall be paid in full, without setoff, counterclaim,
deduction, or withholding whatsoever, or, in the event that Guarantor is
required by law to make any such

 



--------------------------------------------------------------------------------



 



deduction or withholding, Guarantor shall, to the extent permitted by law, pay
to Lender such amount as will result in the receipt by Lender of the full amount
due Lender hereunder.
     In addition, Guarantor further agrees to pay all costs and expenses paid or
incurred by or on behalf of Lender in (i) collecting any and all sums owing
under this Guaranty including without limitation attorneys’ fees in the amount
of fifteen percent (15%) of all sums due and payable under this Guaranty;
(ii) enforcing this Guaranty and the representations, covenants and agreements
of Guarantor set forth herein; and (iii) enforcing its rights under the security
given by Guarantor for this Guaranty and under any security given by the
Borrower or any other guarantor relating to the Obligations. Any and all sums
owing hereunder shall, from their due date, bear interest at the default rate of
interest set forth in the Note until paid in full.
     This Guaranty shall be binding upon Guarantor and Guarantor’s heirs, legal
representatives, successors, and permitted assigns. Each reference herein to
Lender shall be deemed to include its successors and assigns (including, but not
by way of limitation, any holder of the Obligations) in whose favor the
provisions of this Guaranty shall also inure. In the event that any term of
provision hereof shall conflict with any term or provision of the Loan
Documents, the term or provision hereof shall control. Words herein importing
the masculine shall include the feminine and neuter genders, and words herein
importing persons shall include legal entities, and the singular shall include
the plural, and vice versa, all as the context shall require. If more than one
person or entity constitutes Guarantor, all of the provisions hereof shall be
construed to refer to each such person or entity, individually and collectively.
Each such person or entity comprising Guarantor shall in all respects be jointly
and severally liable and obligated to Lender hereunder. This Guaranty may not be
amended except in writing signed by Lender and Guarantor. This Guaranty may not
be changed orally, and no obligation of Guarantor can be released or waived by
Lender or any officer or agent of Lender, except in the writing signed by a duly
authorized officer of Lender. This Guaranty shall be irrevocable by Guarantor
until all obligations guaranteed hereby have been completely performed or until
Guarantor has been released in writing by Lender. In case any provision in this
Guaranty shall be held invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby, and to the fullest extent allowed by law there shall be
deemed substituted for the offending provision or provisions valid, legal, and
enforceable provision or provisions as similar as possible to the offending
provision.
     Guarantor hereby authorizes Lender, without notice to Guarantor, to apply
all payments and credits received from Borrower or from Guarantor or realized
from any security in such manner and in such priority as Lender in its sole
judgment shall see fit to the Obligations.
     Guarantor warrants and represents to Lender that all financial statements
heretofore delivered by Guarantor to Lender are true and correct in all respects
as of the date hereof.
     Furthermore, Guarantor shall comply with and perform all covenants,
conditions, and agreements on Guarantor’s part to be performed under the Loan
Documents.
     Guarantor acknowledges that this Guaranty, the Note, and all other Loan
Documents were executed and/or delivered in the State of Georgia and shall be
governed and construed in accordance with the laws of the State of Georgia,
notwithstanding any conflicts of law rules or principles that might refer
construction of any provision hereof to the laws of another jurisdiction.
     Guarantor hereby submits to personal jurisdiction in the State of Georgia
for the enforcement of this Guaranty and waives any and all personal rights
under the laws of the State of Georgia or the United States to object to
jurisdiction within the State of Georgia for the purposes of litigation to
enforce this Guaranty. Without limiting the generality of the foregoing,
Guarantor hereby submits to service of process, to venue, and to personal
jurisdiction in the State Court of Cobb County, Georgia, the Superior Court of
Cobb County, Georgia, or the United States District Court, Northern District of
Georgia, Atlanta Division, and waives all rights Guarantor might have to make
objections to lack of personal jurisdiction or lack of venue in all of said
Courts.
     Guarantor hereby knowingly, irrevocably, and unconditionally waives any
right to a trial by jury in any action (whether sounding in contract, tort, or
otherwise) to enforce or defend any matter arising from or relating in any way
to this Guaranty or any other document or agreement evidencing or relating to
the Loan, whether any such right is now or hereafter existing.

 



--------------------------------------------------------------------------------



 



     The books and records of Lender showing the account between Lender and
Borrower shall be admissible in evidence in any action or proceeding hereon as a
prima facie proof of the items set forth therein.
     Any notice or demand which by any provision of this Guaranty is required or
permitted to be given to Guarantor shall be deemed to have been sufficiently
given or served for all purposes by being delivered personally or by being
mailed via Certified Mail, Return Receipt Requested, postage prepaid, to
Guarantor at the address of Guarantor set forth at the end of this Guaranty, or
at such other address as shall have been designated by like written notice to
Lender.
     Until payment in full by Guarantor of any and all sums owing to Lender
hereunder, all rights of Guarantor against Borrower arising as a result thereof
by way of subrogation or otherwise shall in all respects be subordinate and
junior in right of payment to the prior indefeasible payment in full of all the
Obligations. Guarantor hereby subordinates any and all indebtedness of Borrower
now or hereafter owed to Guarantor and subordinates any and all security held by
Guarantor to the Loan and to all security held by Lender. Guarantor agrees with
Lender that Guarantor shall not demand or accept any payment of principal or
interest from Borrower, shall not claim any offset or other reduction of
Guarantor’s obligations hereunder because of any such indebtedness and shall not
take any action to obtain a superior interest to Lender in any of the security
for the Loan; provided, however that if Lender so requests, such indebtedness
shall be collected, enforced and received by Guarantor as trustee for Lender and
be paid over to Lender on account of the indebtedness of Borrower to Lender, but
without reducing or affecting in any manner the liability of Guarantor under the
other provisions of this Guaranty.
     If from any circumstances whatsoever fulfillment of any provisions of this
Guaranty, at the time performance of such provision shall be due, shall involve
transcending the limit of validity presently prescribed by any applicable usury
statute or any other applicable law, with regard to obligations of like
character and amount, then ipso facto the obligation to be fulfilled shall be
reduced to the limit of such validity. The provisions of this paragraph shall
control every other provision of this Guaranty.
     This Guaranty is assignable by Lender without notice to or consent of
Guarantor, and any assignment hereof by Lender shall operate to vest in such
assignee all rights and powers herein conferred upon and granted to Lender. This
Guaranty is not assignable by Guarantor.
     IN WITNESS WHEREOF, Guarantor, acting by and through its duly authorized
officer, member, or manager, has signed and sealed this Guaranty the day and
year first above written.

                  GUARANTOR:
 
  ABRAMS POWER, INC.,
 
  a Georgia corporation  
 
  By:          (SEAL)
 
         
Witness
    Title:      
 
           
 
           
 
Attest:   
 
  (SEAL) 
 
         
Notary Public
    Title:
 
   
 
           
 
     
 
   
 
      [CORPORATE SEAL]    
 
           
 
  Address for Guarantor:  
 
     
 
     

 